19-10971-smb         Doc 219        Filed 06/05/19 Entered 06/05/19 16:40:59                     Main Document
                                                 Pg 1 of 53


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    )
  In re:                                                            ) Chapter 11
                                                                    )
  SIZMEK, INC., et al.,1                                            ) Case No. 19-10971 (SMB)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                                         AFFIDAVIT OF SERVICE

        I, Madison C. Sandmeyer, depose and say that I am employed by Stretto, the claims and
 noticing agent for the Debtors in the above-captioned cases.

         On June 4, 2019, at my direction and under my supervision, employees of Stretto caused
 the following document to be served via overnight mail on Marketo, Inc. at PO Box 122068,
 Dallas, TX 75312-2068:

     •     Third Notice of Rejection of Certain Executory Contracts and Unexpired Leases
           (Docket No. 215)

         Furthermore, on June 3, 2019, at my direction and under my supervision, employees of
 Stretto caused the following documents to be served via overnight mail on the service list
 attached hereto as Exhibit A, and via electronic mail on the service list attached hereto as
 Exhibit B:

     •     Declaration of Peter A. Siddiqui Pursuant to Local Bankruptcy Rule 9077-1(a) in
           Support of Order to Show Cause Scheduling Hearing on Shortened Notice for
           Debtors’ Motion for an Order Authorizing and Approving a Private Sale of Debtor
           Seller’s Portion of the Adserver Business Free and Clear of All Liens, Claims,
           Encumbrances, and Other Interests, and Granting Related Relief (Docket No.209)

     •     Notice of Hearing Debtors’ Motion for an Order Authorizing and Approving a
           Private Sale of Debtor Seller’s Portion of the Adserver Business Free and Clear of
           All Liens, Claim, Encumbrances, and Other Interests, and Granting Related Relief
           (Docket No. 210)

     •     Declaration of Glenn Tobias in Support of Debtors’ Motion for an Order
           Authorizing and Approving a Private Sale of Debtor Seller’s Portion of the
           Adserver Business Free and Clear of All Liens, Claims, Encumbrances and Other
           Interests, and Granting Related Relief (Docket No. 211)

 ____________________________
 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
   number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies,
   Inc. (6402); Wireless Artist LLC (0302); WirelessDeveloper, Inc. (9686); X Plus One Solutions, Inc. (8106); and
   X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for purposes of these chapter 11
   cases is: 401 Park Avenue South, 5th Floor, New York, NY 10016.
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 2 of 53
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 3 of 53



                                Exhibit A
                                            19-10971-smb   Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59        Main Document
                                                                                   Pg 4 of A
                                                                                  Exhibit  53
                                                                             Served Via Overnight Mail

                     NAME                                 ADDRESS 1                         ADDRESS 2            ADDRESS 3             CITY        STATE     ZIP      COUNTRY
ALABAMA OFFICE OF THE ATTORNEY GENERAL        501 WASHINGTON AVE.                                                                 MONTGOMERY       AL    36104
ALASKA OFFICE OF THE ATTORNEY GENERAL         1031 W 4TH AVE.                    STE. 200                                         ANCHORAGE        AK    99501
AMAZON WEB SERVICES EMEA SARL                 ATTN: AWS EMEA LEGAL               38 AVE. JOHN F. KENNEDY                                                 L-1855     LUXEMBOURG
ARIZONA OFFICE OF THE ATTORNEY GENERAL        2005 N CENTRAL AVE                                                                  PHOENIX          AZ    85004
ARKANSAS SOFFICE OF THE ATTORNEY GENERAL      323 CENTER ST                      STE. 200                                         LITTLE ROCK      AR    72201
CALIFORNIA OFFICE OF THE ATTORNEY GENERAL     PO BOX 944255                                                                       SACRAMENTO       CA    94244-2550
CERBERUS CAPITAL MANAGEMENT, L.P.             875 THIRD AVENUE                   10TH FLOOR                                       NEW YORK         NY    10022
                                                                                 ATTN: DANIEL M. ELIADES   1085 RAYMOND BLVD.,
CLEAR CHANNEL OUTDOOR, INC.                   C/O K&L GATES LLP                  AND TRAVIS POWERS         10TH FLR.              NEWARK           NJ    07102
COLORADO OFFICE OF THE ATTORNEY
GENERAL                                       RALPH L. CARR JUDICIAL BLDG.       1300 BROADWAY             10TH FLOOR             DENVER           CO    80203
CONNECTICUT OFFICE OF THE ATTORNEY
GENERAL                                       55 ELM ST.                                                                          HARTFORD         CT    06106
DELAWARE DEPARTMENT OF JUSTICE                CARVEL STATE OFFICE BLDG.          820 N. FRENCH STREET                             WILMINGTON       DE    19801
EMC CORPORATION                               ATTN: DENIS G CASHMAN              176 SOUTH STREET                                 HOPKINTON        MA    01848
EMX DIGITAL LLC                               ATTN: LEGAL DEPT.                  222 NORTH LASALLE ST.     SUITE 1650             CHICAGO          IL    60601
EVOQUE DAWN US HOLDINGS LLC                   ATTN: LEGAL DEPT.                  17304 PRESTON ROAD        SUITE 814              DALLAS           TX    75252
FACEBOOK, INC                                 1601 WILLOW ROAD                                                                    MENLO PARK       CA    94025
FHE3 GMBH                                     LEOPOLDSTRAßE5                                                                      KARLSRUHE              76133        GERMANY
FLORIDA OFFICE OF THE ATTORNEY GENERAL        STATE OF FLORIDA                   THE CAPITOL PL‐01                                TALLAHASSEE      FL    32399
FREEWHEEL                                     FORMERLY STICKY ADS TV S.A.        1407 BROADWAY             12TH FLOOR             NEW YORK         NY    10018
GEORGIA OFFICE OF THE ATTORNEY GENERAL        40 CAPITOL SQ SW                                                                    ATLANTA          GA    30334
GOOGLE INC. - DOUBLECLICK                     ATTN: LEGAL DEPT                   111 8TH AVENUE            10TH FLOOR             NEW YORK         NY    10011
HAWAII DEPARTMENT OF THE
ATTORNEY GENERAL                              425 QUEEN STREET                                                                    HONOLULU         HI    96813
HEWLETT - PACKARD FINANCIAL                                                                                                       BERKELEY
SERVICES COMPANY                              200 CONNELL DR.                    SUITE 5000                                       HEIGHTS          NJ    07922
IDAHO OFFICE OF THE ATTORNEY GENERAL          700 W. JEFFERSON ST.               SUITE 210                                        BOISE            ID    83720
ILLINOIS OFFICE OF THE ATTORNEY GENERAL       JAMES R. THOMPSON CENTER           100 W. RANDOLPH ST                               CHICAGO          IL    60601
                                              INDIANA GOVERNMENT
INDIANA ATTORNEY GENERAL'S OFFICE             CENTER SOUTH                       302 W. WASHINGTON ST.     5TH FLR.               INDIANAPOLIS     IN    46204
                                              ATTN: CENTRALIZED INSOLVENCY
INTERNAL REVENUE SERVICE                      OPERATION                          PO BOX 7346                                      PHILADELPHIA     PA    19101-7346
INTERNAP NETWORKS SERVICES CORP               ATTN: LEGAL DEPT.                  12120 SUNSET HILLS RD.    SUITE 330              RESTON           VA    20190
IOWA OFFICE OF THE ATTORNEY GENERAL           HOOVER STATE OFFICE BLDG.          1305 E. WALNUT ST.        RM 109                 DES MOINES       IA    50319
KANSAS OFFICE OF THE ATTORNEY GENERAL         120 SW 10TH AVE                    2ND FL                                           TOPEKA           KS    66612
KENTUCKY OFFICE OF THE ATTORNEY GENERAL       CAPITOL BUILDING                   700 CAPITOL AVE.          SUITE 118              FRANKFORT        KY    40601
LOUISIANA OFFICE OF THE ATTORNEY GENERAL      1885 N. THIRD ST                                                                    BATON ROUGE      LA    70802
MAINE OFFICE OF THE ATTORNEY GENERAL          6 STATE HOUSE STATION                                                               AUGUSTA          ME    04333
MARYLAND OFFICE OF THE ATTORNEY GENERAL       200 ST. PAUL PL                                                                     BALTIMORE        MD    21202
MASSACHUSETTS OFFICE OF
THE ATTORNEY GENERAL                          1 ASHBURTON PLACE                  20TH FLOOR                                       BOSTON           MS    02108
MICHIGAN DEPARTMENT OF THE ATTORNEY
GENERAL                                       G. MENNEN WILLIAMS BUILDING        7TH FLOOR                 525 W OTTAWA ST        LANSING          MI    48933
MINNESOTA OFFICE OF THE ATTORNEY
GENERAL                                       445 MINNESOTA ST                   SUITE 1400                                       ST. PAUL         MN    55101
MISSISSIPPI OFFICE OF THE A.G.                WALTER SILLERS BUILDING            550 HIGH ST.              STE. 1200              JACKSON          MS    39201
MISSOURI ATTORNEY GENERAL'S OFFICE            SUPREME COURT BUILDING             207 W HIGH ST                                    JEFFERSON CITY   MO    65101
MONTANA OFFICE OF THE ATTORNEY GENERAL        215 N. SANDERS                     JUSTICE BUILDING          THIRD FLR.             HELENA           MT    59601
NATIVE ADS INC                                ATTN: LEGAL DEPT.                  710 - 1090 W. PENDER ST                          VANCOUVER        BC    V6E 2N7      CANADA
NEBRASKA OFFICE OF THE ATTORNEY GENERAL       2115 STATE CAPITOL                                                                  LINCOLN          NE    68509
NEUSTAR INFORMATION SERVICES, INC.            ATTN: MR. PAUL S. LALLJIE          21575 RIDGETOP CIRCLE                            STERLING         VA    20166
NEVADA OFFICE OF THE ATTORNEY GENERAL         OLD SUPREME COURT BUILDING         100 N CARSON ST                                  CARSON CITY      NV    89701


                                                                             In re: Sizmek Inc., et al.
                                                                               Case No. 19-10971
                                          19-10971-smb    Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59       Main Document
                                                                                  Pg 5 of A
                                                                                 Exhibit  53
                                                                            Served Via Overnight Mail

                     NAME                                ADDRESS 1                       ADDRESS 2              ADDRESS 3            CITY        STATE      ZIP        COUNTRY
NEW HAMPSHIRE OFFICE OF THE
ATTORNEY GENERAL                            NH DEPARTMENT OF JUSTICE            33 CAPITOL ST.                                  CONCORD          NH      03301
NEW JERSEY OFFICE OF THE                    RICHARD J. HUGHES JUSTICE
ATTORNEY GENERAL                            COMPLEX                             25 MARKET ST., 8TH FLR.   WEST WING             TRENTON          NJ      08611
NEW MEXICO OFFICE OF THE
ATTORNEY GENERAL                            408 GALISTEO STREET                 VILLAGRA BUILDING                               SANTA FE         NM      87501
NEW YORK OFFICE OF THE
ATTORNEY GENERAL                            THE CAPITOL                                                                         ALBANY           NY      12224
NFS LEASING, INC.                           ATTN: LEGAL/ ASHLEY S. WHYMAN       900 CUMMINGS CENTER       SUITE 226-U           BEVERLY          MA      01915
NORTH CAROLINA ATTORNEY
GENERAL'S OFFICE                            114 W EDENTON ST                                                                    RALEIGH          NC      27603
NORTH DAKOTA OFFICE OF THE
ATTORNEY GENERAL                            STATE CAPITOL                       600 E BLVD. AVE           DEPT. 125             BISMARCK         ND      58505
OATH (AMERICAS) INC FORMERLY
AOL ADVERTISING INC                         ATTN: MR. DON NEFF                  3600 ODONNELL ST          STE 200               BALTIMORE        MD      21224-5265
OFFICE OF THE ATTORNEY GENERAL
OF THE DISTRICT OF COLUMBIA                 441 4TH ST NW                       SUITE 1100                                      WASHINGTON       DC      20001
OHIO ATTORNEY GENERAL'S OFFICE              STATE OFFICE TOWER                  30 E BROAD ST 14TH FL                           COLUMBUS         OH      43215
OKLAHOMA OFFICE OF THE
ATTORNEY GENERAL                            313 NE 21ST ST                                                                      OKLAHOMA CITY    OK      73105
OREGON DEPARTMENT OF JUSTICE                1162 COURT ST NE                                                                    SALEM            OR      97301
OUTBRAIN INC.                               ATTN: MR. YARON GALAI               39 WEST 13TH STREET                             NEW YORK         NY      10011
PENNSYLVANIA OFFICE OF THE
ATTORNEY GENERAL                            STRAWBERRY SQUARE 16TH FL                                                           HARRISBURG       PA      17120
PLACEMEDIA, INC.                            ATTN: LEGAL DEPT                    14930 VENTURA BLVD.       SUITE 210             SHERMAN OAKS     CA      91403
RHODE ISLAND OFFICE OF THE
ATTORNEY GENERAL                            150 S MAIN ST.                                                                      PROVIDENCE       RI      02903
SECURITIES & EXCHANGE COMMISSION            SECRETARY OF THE TREASURY           100 F STREET, NE                                WASHINGTON       DC      20549
                                                                                ATTN: ANDREW CALAMARI,    200 VESEY ST.,
SECURITIES & EXCHANGE COMMISSION            NEW YORK REGIONAL OFFICE            REGIONAL DIRECTOR         SUITE 400             NEW YORK         NY      10281-1022
SHARETHIS, INC.                             4005 MIRANA AVE.                    SUITE 100                                       PALO ALTO        CA      94304
SMART ADSERVER                              66 RUE DE LA CHAUSSEE D’ANTIN                                                       PARIS                                 FRANCE
SOUTH CAROLINA OFFICE OF THE A.G            REMBERT C. DENNIS BLDG              1000 ASSEMBLY ST.         RM. 519               COLUMBIA         SC      29201
SOUTH DAKOTA OFFICE OF
THE ATTORNEY GENERAL                        1302 E HIGHWAY 14                   STE. 1                                          PIERRE           SD      57501
SWITCH                                      ATTN: LEGAL DEPT.                   7135 S. DECATUR BLVD.                           LAS VEGAS        NV      89118
TENNESSEE OFFICE OF THE ATTORNEY
GENERAL                                     301 6TH AVE N.                                                                      NASHVILLE        TN      37243
TEXAS OFFICE OF THE ATTORNEY GENERAL        300 W. 15TH ST.                                                                     AUSTIN           TX      78701
UNITED STATES ATTORNEY FOR THE
SOUTHERN DISTRICT OF NEW YORK               ATTN: BANKRUPTCY DIVISION           86 CHAMBERS ST.           3RD FLOOR             NEW YORK         NY      10007
                                                                                1200 PENNSYLVANIA
UNITED STATES EPA                           ATTN: BANKRUPTCY DIVISION           AVE., N.W.                                      WASHINGTON       DC      20460
UTAH OFFICE OF THE ATTORNEY GENERAL         UTAH STATE CAPITOL COMPLEX          350 NORTH STATE ST.       STE. 230              SALT LAKE CITY   UT      84114
VECTOR CAPITAL                              ONE MARKET STREET                   STEUART TOWER             23RD FLR.             SAN FRANCISCO    CA      94105
VERMONT ATTORNEY GENERAL'S OFFICE           109 STATE ST.                                                                       MONTPELIER       VT      05609
VIRGINIA OFFICE OF THE ATTORNEY GENERAL     202 N. NINTH ST.                                                                    RICHMOND         VA      23219
WASHINGTON OFFICE OF THE ATTORNEY
GENERAL                                     1125 WASHINGTON ST. SE                                                              OLYMPIA          WA      98501
WEST VIRGINIA OFFICE OF THE ATTORNEY
GENERAL                                     STATE CAPITOL                       1900 KANAWHA BLVD. E      BUILDING 1 RM E-26    CHARLESTON       WV      25305
WISCONSIN ATTORNEY GENERAL'S OFFICE         114 E. STATE CAPITOL                                                                MADISON          WI      53702
WYOMING OFFICE OF THE A.G.                  KENDRICK BUILDING                   2320 CAPITOL AVE                                CHEYENNE         WY      82002


                                                                            In re: Sizmek Inc., et al.
                                                                              Case No. 19-10971
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 6 of 53



                                Exhibit B
                                    19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59        Main Document
                                                                          Pg 7 of B
                                                                         Exhibit  53
                                                                   Served Via Electronic Mail

                NAME                                ADDRESS 1                              ADDRESS 2                                EMAIL
2121 PARK PLACE FEE OWNER CA, LLC     C/O MURPHY & KING, P.C.                  ATTN: PAUL NIEHAUS                  PAUL.NIEHAUS@KIRSCHNIEHAUS.COM
2121 PARK PLACE FEE OWNER CA, LLC     C/O MURPHY & KING, P.C.                  ATTN: CHRISTOPHER M. CONDON         CCONDON@MURPHYKING.COM
                                      C/O STEMPEL BENNETT CLAMAN
401 PARK AVE. S. ASSOCIATES, LLC      & HOCHBERG, P.C.                         ATTN: EDMOND O'BRIEN                EOBRIEN@SBCHLAW.COM
ANSALEM BUSINESS TRAVEL LLC           ATTN: LEGAL DEPT.                                                            MOSKO@AMSALEM.COM
AOL ADVERTISING FORMERLY
ADTECH US INC                         ATTN: LEGAL DEPT                                                             PRESS@OATH.COM
                                      MR. MICHAEL RUBENSTEIN /
APPNEXUS                              LEGAL DEPT.                                                                  PR@APPNEXUS.COM
APPNEXUS                              C/O AT&T                                 ATTN: JAMES W. GRUDUS               JAMES.GRUDUS@ATT.COM
                                      C/O ARNOLD & PORTER KAYE
APPNEXUS                              SCHOLER LLP                              ATTN: BRIAN J. LOHAN                BRIAN.LOHAN@ARNOLDPORTER.COM
BEACHFRONT MEDIA LLC                                                                                               INFO@BEACHFRONTMEDIA.COM
BEACHFRONT MEDIA, LLC                 ATTN: RICHARD J. O’CONNOR, CFO                                               RICH@BEACHFRONT.COM
BIDSWITCH INC                         MR. BARRY ADAMS                                                              SALES@BIDSWITCH.COM
BIDSWITCH INC.                        C/O BAILEY & EHRENBERG PLLC              ATTN: KERMIT A. ROSENBERG           KAR@BECOUNSEL.COM
                                                                                                                   TPATTERSON@KTBSLAW.COM
                                                                               ATTN: THOMAS E. PATTERSON           WHOLT@KTBSLAW.COM
                                      C/O KLEE, TUCHIN, BOGDANOFF              DAVID A. FIDLER, W. L. HOLT         ASIMONDS@KTBSLAW.COM
CERBERUS BUSINESS FINANCE, LLC        & STERN LLP                              AND ARIELLA T. SIMONDS              DFIDLER@KTBSLAW.COM
                                      ATTN: JAMES GODDARD, DIRECTOR/
CITIBANK, NA                          ASSOC.                                   GENERAL COUNSEL                     JAMES.GODDARD@CITI.COM
CITIGROUP INC. AND CITIGROUP
TECHNOLOGIES INC.                     C/O DRINKER BIDDLE & REATH LLP           ATTN: BRIAN P. MORGAN               BRIAN.MORGAN@DBR.COM
CITIGROUP INC. AND CITIGROUP
TECHNOLOGIES INC.                     C/O DRINKER BIDDLE & REATH LLP           ATTN: ROBERT K. MALONE              ROBERT.MALONE@DBR.COM
                                                                               ATTN: DANIEL M. ELIADES             DANIEL@ELIADES@KLGATES.COM
CLEAR CHANNEL OUTDOOR, INC.           C/O K&L GATES LLP                        AND TRAVIS POWERS                   TRAVIS.POWERS@KLGATES.COM
COMSCORE INC - USD ONLY               MR. BRYAN J. WIENER                                                          PRESS@COMSCORE.COM
COX COMET, LLC                        ATTN: LEGAL DEPT.                                                            INFO@COXMT.COM
                                      C/O STREUSAND, LANDON, OZBURN
DELL FINANCIAL SERVICES LLC           & LEMMON, LLP                            ATTN: SABRINA L. STREUSAND          STREUSAND@SLOLLP.COM
DFS SERVICES, LLC                     C/O LOCKE LORD LLP                       ATTN: IRA S. GREENE                 IRA.GREENE@LOCKELORD.COM
DFS SERVICES, LLC                     ATTN: ANDREW BUDISH                                                          ANDREWBUDISH@DISCOVER.COM
DISTRICT M INC.                       ATTN: MR. L. C. GENEST                                                       INFO@DISTRICTM.NET
DOUBLE VERIFY, INC.                   ATTN: MR. NICOLA ALLAIS                                                      INFO@DOUBLEVERIFY.COM
ENTIT SOFTWARE LLC                    ATTN: LEGAL DEPT                                                             INVESTORS@MICROFOCUS.COM
EQUINIX, INC                          MR. CHARLES J. MEYERS                                                        SHETTEMA@EQUINIX.COM
EQUINIX, INC.                         ATTN: LIZ VAZQUEZ                                                            LVAZQUEZ@EQUINIX.COM
EQUINIX, LLC                          C/O SAUL EWING ARNSTEIN & LEHR LLP       ATTN: LUCIAN B. MURLEY              LUKE.MURLEY@SAUL.COM
EVOQUE DAWN US HOLDINGS LLC           ATTN: LEGAL DEPT.                                                            EVOQUE@EVOQUEDCS.COM
                                                                                                                   NEWYORK@EYEOTA.COM
                                                                                                                   LEGAL@EYEOTA.COM
                                                                                                                   JORR@EYETOA.COMPANG@EYEOTA.COM
                                                                                                                   PDEZWART@EYEOTA.COM
EYEOTA PTE LTD                        ATTN: LEGAL DEPT.                                                            HLUKS@EYEOTA.COM
FACEBOOK, INC                                                                                                      LEGAL@FACEBOOK.COM


                                                                   In re: Sizmek Inc., et al.
                                                                     Case No. 19-10971
                               19-10971-smb   Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59       Main Document
                                                                       Pg 8 of B
                                                                      Exhibit  53
                                                                 Served Via Electronic Mail

                NAME                            ADDRESS 1                                ADDRESS 2                                EMAIL
FREEWHEEL MEDIA, INC.            C/O BALLARD SPAHR LLP                       ATTN: MATTHEW G. SUMMERS           SUMMERSM@BALLARDSPAHR.COM
GARIC, INC.                      C/O FOSTER & WOLKIND, P.C.                  ATTN: PETER B. FOSTER              PFOSTER@FOSTER-WOLKIND.COM
GOOGLE LLC                       C/O WHITE AND WILLIAMS LLP                  ATTN: JAMES C. VANDERMARK          VANDERMARKJ@WHITEANDWILLIAMS.COM
GUMGUM, INC.                     MR. OPHIR TANZ / LEGAL DEPT.                                                   PR@GUMGUM.COM
INDEX EXCHANGE, INC.             ATTN: JASON LICCHETTI                       GENERAL COUNSEL                    IX.LEGAL@INDEX EXCHANGE.COM
INDEX EXCHANGE, INC.             C/O HODGSON RUSS LLP                        ATTN: GARRY M. GRABER              GGRABER@HODGSONRUSS.COM
INFORMATICA LLC                  C/O MONTEE LAW FIRM, APC                    ATTN: KEVIN P. MONTEE              KMONTEE@MONTEEFIRM.COM
INTEGRAL AD SCIENCE, INC.
FORMERLY ADSAFE                  MS. LISA UTZSCHNEIDER / LEGAL DEPT.                                            PRESS@INTEGRALADS.COM
INTERNAP CORPORATION             C/O GIBBONS P.C.                            ATTN: DALE E. BARNEY               DBARNEY@GIBBONSLAW.COM
LIVERAMP FORMERLY
ACXIOM CORP.                     MR. SCOTT E. HOWE / LEGAL DEPT.                                                INVESTOR.RELATIONS@LIVERAMP.COM
LOHIKA SYSTEMS, INC.             MR. DANIEL DARGHAM                                                             INFO@LOHIKA.COM
MARK GRETHER                     C/O DAVIDOFF HUTCHER & CITRON LLP           ATTN: DAVID H. WANDER              DHW@DHCLEGAL.COM
                                                                                                                ADVERTISERS@MEDIA.NET
MEDIA.NET ADVERTISING FZ-LLC     MR. VAIBHAV ARYA / LEGAL DEPT.                                                 PUBSUPPORT@MEDIA.NET
MOPUB, INC                       ATTN: MR. JIM PAYNE                                                            SUPPORT@MPUB.COM
                                 C/O PACHULSKI STANG ZIEHL
NFS LEASING, INC                 & JONES LLP                                 ATTN: RICHARD E. MIKELS            RMIKELS@PSZJLAW.COM
NIELSEN                          ATTN: LEGAL DEPT.                                                              LEGAL.NOTICES@NIELSEN.COM
OFFICE OF THE US TRUSTEE FOR     ATTN: RICHARD C. MORRISSEY AND
THE SOUTHERN DISTRICT OF NY      WILLIAM K. HARRINGTON                                                          RICHARD.MORRISSEY@USDOJ.GOV
                                                                                                                SVANAALTEN@COOLEYCOM
                                                                                                                MKLEIN@COOLEY.COM
OFFICIAL COMMITTEE OF                                                        ATTN: SETH VAN AALTEN, M. KLEIN,   RWINNING@COOLEY.COM
UNSECURED CREDITORS              C/O COOLEY LLP                              R. WINNING & L. REICHARDT          LREICHARDT@COOLEY.COM
OPENX TECHNOLOGIES INC           ATTN: JOSH METZGER                          GENERAL COUNSEL                    JOSH.METZGER@OPENX.COM
OPENX TECHNOLOGIES INC           C/O KIRBY AISNER & CURLEY LLP               ATTN: ERICA R. AISNER              EAISNER@KACLLP.COM
                                 C/O ORACLE TRADEMARK AND
ORACLE AMERICA INC.              COPYRIGHT LEGAL GROUP                       ATTN: ANDREW OBACH                 ANDY.OBACH@ORACLE.COM
ORACLE AMERICA, INC.             C/O BUCHALTER, A PROF.L CORP.               ATTN: SHAWN M. CHRISTIANSON        SCHRISTIANSON@BUCHALTER.COM
PUBMATIC, INC.                   ATTN: THOMAS CHOW                                                              THOMAS.CHOW@PUBMATIC.COM
                                                                                                                LOUIS.CURCIO@TROUTMAN.COM
                                                                             ATTN: LOUIS A. CURCIO, HUGH M.     HUGH.MCDONALD@TROUTMAN.COM
                                                                             MCDONALD, DAVID A. PISCIOTTA       DAVID.PISCIOTTA@TROUTMAN.COM
PUBMATIC, INC.                   C/O TROUTMAN SANDERS LLP                    AND ANDREW L. BUCK                 ANDREW.BUCK@TROUTMAN.COM
PULSEPOINT, INC.                 ATTN: MR. SLOAN GAON                                                           LEGAL@PULSEPOINT.COM
                                                                             ATTN: CURTIS MARTIN,
RHYTHMONE (US) HOLDINGS INC.     RHYTHMONE, LLC                              LEGAL DEPT.                        CMARTIN@RHYTHMONE.COM
RUBICON PROJECT INC.             MR. MICHAEL G. BARRETT                                                         INVESTOR@RUBICONPROJECT.COM
SMAATO INC.                      ATTN: LEGAL DEPT.                                                              AMERICAS@SMAATO.COM
SONOBI INC.                      MR. MICHAEL CONNOLLY                                                           MICHAEL@SONOBI.COM
SOVRN FORMERLY LIJIT
NETWORKS, INC.                                                                                                  HFRITZINGER@SOVRN.COM
SPOTXCHANGE, INC.                ATTN: MICHAEL SHEHAN                                                           LEGAL@SPOTX.TV




                                                                 In re: Sizmek Inc., et al.
                                                                   Case No. 19-10971
                                 19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59        Main Document
                                                                       Pg 9 of B
                                                                      Exhibit  53
                                                                 Served Via Electronic Mail

                 NAME                            ADDRESS 1                                    ADDRESS 2                          EMAIL
STARCOM WORLDWIDE, INC.,
PUBLICIS MEDIA, INC. & STARCOM
MEDIAVEST GROUP, INC.              C/O LOCKE LORD LLP                        ATTN: CASEY B. HOWARD              CHOWARD@LOCKELORD.COM
                                                                             ATTN: AARON SALTZ;
TELARIA, INC.                      FORMERLY TREMOR VIDEO, INC.               GENERAL COUNSEL                    ASALTZ@TELARIA.COM
                                   C/O BANKRUPTCY & COLLECTIONS                                                 BK-CHULL@OAG.TEXAS.GOV
TEXAS WORKFORCE COMMISSION         DIVISION                                  ATTORNEY GENERAL'S OFFICE          SHERRI.SIMPSON@OAG.TEXAS.GOV
                                                                             ATTN: DAVID ESCAMILLA AND
TRAVIS COUNTY                      C/O COUNTY ATTORNEY                       KAY D. BROCK                       KAY.BROCK@TRAVISCOUNTYTX.GOV
VECTOR CAPITAL MANAGEMENT, LP      MR. RON BADEN / LEGAL DEPT.                                                  VECTORCAPITAL@VECTORCAPITALMGMT.COM




                                                                 In re: Sizmek Inc., et al.
                                                                   Case No. 19-10971
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 10 of 53



                                Exhibit C
                                                  19-10971-smb       Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59               Main Document
                                                                                             Pg 11 of 53
                                                                                               Exhibit C
                                                                                         Served Via Overnight Mail

                   NAME                           ADDRESS 1                            ADDRESS 2                                ADDRESS 3               CITY        STATE      ZIP           COUNTRY
ADAPT MEDIA INC.                     667 KING STREET WEST                      3RD FLOOR                                                         TORONTO           ON       MSV 1M9      CANADA
                                                                                                                                                                                         UNITED ARAB
ADRELATED FZ-LLC                     BOUTIQUE VILLA # 7                                                               KNOWLEDGE VILLAGE          DUBAI                                   EMIRATES
ADSOCIAL S.A. DE C.V.                HOMERO 440 PISO 5                                                                                           POLANCO                    11560        MEXICO
ADVERITY GMBH                        MARIAHLIFERSTRASSE 41-43                                                                                    VIENNA                     1060         AUSTRIA
ADVERTEX COMMUNICATIONS, INC
DBA MACY'S MARKETING                 151 WEST 34TH STREET                      16TH FLOOR                                                        NEW YORK          NY       10001
                                                                               INTERNATIONAL HOUSE,                   3 HARBOURMASTER
AFILIAS (DEVICEATLAS)                AFILIAS TECHNOLOGIES LIMITED              4TH FLR.                               PLACE, IFSC                DUBLIN 1                                IRELAND
AIMCLEAR, LLC                        9 W. SUPERIOR STREET                      #200                                                              DULUTH            MN       55802
AMIN WORLDWIDE                       3587 NORTHSHORE DRIVE                                                                                       WAYZATA           MN       55391
AMOBEE, INC                          950 TOWER LANE                            STE 2000                                                          FOSTER CITY       CA       94404
AMPLIFI TECHNOLOGY LIMITED           REGENT'S PLACE                            10 TRITON STREET                                                  LONDON                     NW1 3BF      UNITED KINGDOM
ANAPLAN INC.                         625 2ND STREET                            STE 101                                                           SAN FRANCISCO     CA       94107
ANHEUSER-BUSCH INBEV
PROCUREMENT GMBH                     TOWER 3, TURMSTRASSE 26                   6300 ZUG                                                          STEINHAUSEN                             SWITZERLAND
APPLE INC.                           ONE APPLE PARK WAY                                                                                          CUPERTINO         CA       95014
                                                                                                                      2200 RENAISSANCE
AREP TRIAD, LLC                      C/O KAIROS TRIAD, LLC                     ATTN: STEPHEN GLEASON                  BLVD., #210                KING OF PRUSSIA   PA       19406
                                     C/O ARTEMIS REAL ESTATE                                                          5404 WISCONSIN AVE.,
AREP TRIAD, LLC                       PARTNERS                                 ATTN: GENERAL COUNSEL                   #1150                     CHEVY CHASE       MD       20815
ASANA, INC.                          1550 BRYANT ST.                           SUITE 800                                                         SAN FRANCISCO     CA       94103
ASCEDIA, INC.                        161 SOUTH 1ST ST.                                                                                           MILWAUKEE         WI       53204
ATD PARTNERS, LLC                    410 W LIBERTY AVE                                                                                           ROUND ROCK        TX       78664
ATLASSIAN PTY LTD.                   341 GEORGE STREET                         LEVEL 6                                                           SYDNEY            NSW      2000         AUSTRAILIA
ATRIIS (ABT GLOBAL TRAVEL)           1307 S MARY AVE                           STE 203                                                           SUNNYVALE         CA       94087
AUTOFLYTE LLC                        750 OLD HICKORY BLVD                      BLDG 2                                 STE 170                    BRENTWOOD         TN       37027
AUTOMATIC DATA PROCESSING            ONE ADP BOULEVARD                                                                                           ROSELAND          NJ       07068
AUTOTRADER.COM, INC                  3003 SUMMIT BLVD                                                                                            ATLANTA           GA       30319
AZERBAIJAN MEDIA EXCHANGE LLC        S RAHIMOV ST                              23 BAKU                                                                                                   AZERBAIJAN
BADER RUTTER & ASSOCIATES, INC       1433 N. WATER STREET.                                                                                       MILWAUKEE         WI       53202
BIG EYE CREATIVE                     3203 LAWTON RD.                           SUITE 200                                                         ORLANDO           FL       32803-2935
BIRDWELL ENTERPRISES INC             2129 S WRIGHT ST                                                                                            SANTA ANA         CA       92705
BKV MEDIA                            3390 PEACHTREE ROAD                       10TH FLOOR                                                        ATLANTA           GA       30326
                                     BARBAROS BULVARI
BL IIEISM VE MEDYA HIZMETLERI A.S.   MORBASAN SOK                              KOZA IS MERKEZI                        C BLOK KAT: 9              BALMUMCU SISLI                        TURKEY
BLIZZARD ENTERTAINMENT, INC          C/O DG MEDIAMIND                          ATTN: ASHLEY WATSON                    6601 CENTER DR, STE. 350   LOS ANGELES       CA       90045
BLUE MOON WORKS, INC.                3773 CHERRY CREEK DRIVE N.                SUITE E985                                                        DENVER            CO       80209
BNP MEDIA                            2401 W BIG BEAVER RD                      STE 700                                                           TROY              MI       48084
BREMERE HOLDING, LLC                 3200 HORIZON DRIVE                        SUITE 120                                                         KING OF PRUSSIA   PA       19406
BRIGHTCOVE INC.                      290 CONGRESS STREET                                                                                         BOSTON            MA       02210
BRINDIS EVENTS S.L.                  HERMOSILLA 64 7TH A                                                                                         MADRID                     28001      SPAIN
BURRELL COMMUNICATIONS               233 N MICHIGAN AVE.                       SUITE 290                                                         CHICAGO           IL       60601
CARAT USA                            150 E. 42ND STREET                                                                                          NEW YORK          NY       10017
CARS.COM, LLC                        175 W JACKSON BLVD                        STE 800                                                           CHICAGO           IL       60604
CASEY'S RETAIL COMPANY               ONE SE CONVENIENCE BLVD                                                                                     ANKENY            IA       50021-9437
CENTRO, INC.                         222 W. HUBBARD ST., SUITE 400                                                                               CHICAGO           IL       60654
CHR MEDIA GROUP                      ONE LOMBARD PLACE                         STE L11                                                           WINNIPEG                   R3B 0X3    CANADA
COGENT COMMUNICATIONS, INC           2450 N STREET NW                                                                                            WASHINGTON        DC       20037
COHESIVE STRATEGIES INC,
DBA THE ARCHER GROUP                 233 N KING ST                                                                                               WILMINGTON        DE       19801
COLE & WEBER UNITED                  221 YALE AVE N                            STE 600                                                           SEATTLE           WA       98109
                                                                               5700-PARQUE IND
COLGATE PALMOLIVE ARGENTINA SA       05 y 105 PARQ IND NORTE                   ZONA NORTE                                                        SAN LUIS                   5700         ARGENTINA
                                                                                                                                                 VILA MARIANA,
COLGATE PALMOLIVE COMERCIAL LTDA     RUA RIO GRANDE, 752                                                                                         SAO PAULO, SP              04018-002    BRASIL
COLGATE PALMOLIVE S.A. DE C.V.       BICENTENARIO 374 COL. LA                  COL. LA CANTERA                        SAN JOSE INTURBIDE         MEXICO CITY                03798        MEXICO
COLLE AND MCVOY                      400 1ST AVENUE NORTH                      SUITE 700                                                         MINNEAPOLIS       MN       55401
COLLECTIVE, INC.                     250 HUDSON ST.                            4TH FLOOR                                                         NEW YORK          NY       10013



                                                                                         In re: Sizmek Inc., et al.
                                                                                           Case No. 19-10971
                                                  19-10971-smb      Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59           Main Document
                                                                                            Pg 12 of 53
                                                                                             Exhibit C
                                                                                      Served Via Overnight Mail

                 NAME                             ADDRESS 1                               ADDRESS 2                        ADDRESS 3               CITY        STATE      ZIP        COUNTRY
COMUNICACIONCREATIVA
MANIFIESTO, S.L.                     CALLE TRAFALGAR                          NO.38-42 1* PLANTA                                           BARCELONA                   08010      SPAIN
CONDE NAST INC.                      1 WORLD TRADE CENTER                                                                                  NEW YORK           NY       10007
                                                                                                                                           LEBLON RIO DE
CONNECTED INTERACTIVE INC.           RUA HUMBERTO DE CAMPOS 974/804                                                                        JANEIRO                                BRASIL
CONSTELLATION CONSULTING
IBÉRICA, S.L.                        CALLE DE LA NAVALLERA, 3                 PUERTA 11                            TORREDOLONES            MADRID                      28250      SPAIN
CORESITE                             C/O CORESITE DATA CENTER                 900 N ALAMEDA ST                                             LOS ANGELES        CA       90012
CRITERION GLOBAL INC.                605 LINCOLN ROAD                                                                                      MIAMI              FL       33139
CROSS TECH LAB LTD.                  13617 39TH AVENUE                                                                                     FLUSHING           NY       11354
CROUD INC LTD                        39 TABERNACLE STREET                     FIRST FLOOR, TRINITY                                         LONDON                      EC2A 4AA   UNITED KINGDOM
CURVATURE (SERVER SUPPORT)           10420 HARRIS OAKS BLVD                   STE C                                                        CHARLOTTE          NC       28269
DAILY NEW LP                         4 NEW YORK PLAZA                         7TH FL                                                       NEW YORK           NY       10004
DATAXU                               281 SUMMER ST, SUITE #4                                                                               BOSTON             MA       2210
DEEP FOCUS, INC                      460 PARK AVE S                                                                                        NEW YORK           NY       10016
DENTSU AMERICA.                      32 AVENUE OF THE AMERICAS                16TH FLOOR                                                   NEW YORK           NY       10103
DEUTSCH                              111 8TH AVE, 14TH FL.                                                                                 NEW YORK           NY       10011
DIGGING INTERACTIVE LTD              219 FRANK E RODGERS BLVD ST                                                                           HARRISON           NJ       7029
DIGITAL ADDIX                        6755 MIRA MESA BLVD.                     SUITE 1232-338                                               SAN DIEGO          CA       92121
DIGITAL RIVERS, INC                  10380 BREN RD W                                                                                       MINNETONKA         MN       55343
DIGITAS INC                          33 ARCH STREET                                                                                        BOSTON             MA       02110
DIMASSIMO INC                        601 W 26TH ST                                                                                         NEW YORK           NY       10001
DISNEY ONLINE                        ESPN PLAZA                                                                                            BRISTOL            CT       06010
DIXON SCHWABL                        1595 MOSELEY ROAD                                                                                     VICTOR             NY       14564
DNA BRAND MECHANICS, LLC             1301 5TH AVE., STE. 2600                                                                              SEATTLE            WA       98101
DOCUSIGN, INC                        221 MAIN ST                              STE 1000                                                     SAN FRANCISCO      CA       94105
DOTC PTE. LTD.                       201 HENDERSON ROAD, #06-22 APEX                                                                                                   159545     SINGAPORE
                                     SAN JOSE, COLIMA DE TIBAS, PARQUE
DOUBLE DIGIT LTDA                    INDUSTRIAL CONDAL BODEGA #4,                                                                                                                 COSTA RICA
                                     REG NO. 1384287, FIRST FLR,                                                                           ROAD TOWN                              BRITISH VIRGIN
E-GLOBAL TRADE & FINANCE             MANDAR HOUSE                             JOHNSON'S GHUT                       PO BOX 3257             TORTOLA                                ISLANDS
ELASTICSEARCH, INC                   800 EL CAMINO REAL                       STE 350                                                      MOUTAINVIEW        CA       94040
ENTIT SOFTWARE LLC                   1140 ENTERPRISE WAY                                                                                   SUNNYVALE          CA       94089
ESPN, INC                            ESPN PLAZA                                                                                            BRISTOL            CT       06010
EVIDON (FKA GHOSTERY)                ARABELLASTRASSE 23                                                                                    MUNICH                      81925      GERMANY
EXPEDIA, INC.                        333 108TH AVENUE N.E.,                                                                                BELLEVUE           WA       98004
FACEBOOK, INC                        1 HACKER WAY                                                                                          MENLO PARK         CA       94025
FAST HORSE, INC                      240 9TH AVE.                                                                                          MINNEAPOLIS        MN       55401
FIRSTLY SP ZOO SP.K.                 UL. KIELECKA 41A LOK 1                                                                                WARSZAWA                    02-530     POLAND
FOURSQUARE LABS INC                  566 BROADWAY 10TH FLOOR                  10TH FLOOR                                                   NEW YORK           NY       10012
FUNNEL                               KLARABERGSGATAN 29 111 21                                                                             STOCKHOLM                              SWEDEN
                                                                                                                   OFICINA 104, COL.
                                     CALZADA MARIANO ESCOBEDO                                                      NUEVA ANZURES ,
GANEM GROUP (G ASOCIADOS SA DE CV)   NO. 476                                  TORRE POLANCO, PISO 1                DEL MIDGUL HILDAGO      MEXICO CITY                 11320      MEXICO
GANNETT CO., INC.                    7950 JONES BRANCH DRIVE                                                                               MCLEAN             VA       22108
GAWKER MEDIA                         210 ELIZABETH ST                                                                                      NEW YORK,          NY       10012
GET PUBLISHED, LLC                   1663 LIBERTY DRIVE                                                                                    BLOOMINGTON        IN       47403
GHOST MANAGEMENT                     (WEEDMAPS MEDIA, INC.)                   41 DISCOVERY                                                 IRVINE             CA       92618
GIANT SPOON, LLC                     51 EAST 12TH ST                          SECOND FL                                                    NEW YORK           NY       10003
GLOBAL NEW MEDIA LLC                 (DBA: BLUE ALLEN)                        2525 ARAPAHOE AVENUE                 SUITE E 4804            BOULDER            CO       80302
GO WITH MEDIA, LLC                   201 E. HALLANDALE BEACH BLVD                                                                          HALLANDALE BEACH   FL       33009
GOLF & TENNIS PRO SHOP, INC.         1801 OLD ALABAMA ROAD                    SUITE 150                                                    ROSWELL            GA       20076
                                                                                                                   1600 AMPHITHEATRE
GOOGLE LLC                           C/O GOOGLE, INC.                         ATTN: LEGAL DEPT                     PARKWAY                 MOUNTAIN VIEW      CA       94043
GREY NY                              200 5TH STREET                                                                                        NEW YORK           NY       10010
GROUPM LATAM                         GROUPM LATIN AMERICA                     601 BRICKELL KEY DRIVE,              SUITE 800               MIAMI              FL       33131
GROUPM NY                            498 7TH AVENUE                                                                                        NEW YORK           NY       10018
GROUPM PTY LTD (AUSTRALIA)           65 BERRY STREET                                                                                       NORTH SYDNEY                NSW 2060   AUSTRALIA




                                                                                      In re: Sizmek Inc., et al.
                                                                                        Case No. 19-10971
                                                 19-10971-smb    Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59              Main Document
                                                                                         Pg 13 of 53
                                                                                           Exhibit C
                                                                                     Served Via Overnight Mail

                NAME                             ADDRESS 1                             ADDRESS 2                          ADDRESS 3                  CITY      STATE       ZIP         COUNTRY
                                    EDIF NTRA SENORA DEL
GROUPM PUBLICIDAD WORLDWIDE, S.A.   PILAR C/NORIAS 92                      1 PLANTA                                                        MADRID                      29021        SPAIN
GROUPM SRL.                         VIA TORTONA 37                                                                                         MILANO                      20144        ITALY
                                                                                                                                                                                    CZECH
GROUPM WORLDWIDE, LLC               PRIVOZNI 2A                                                                                            PRAGUE                      170 00       REPUBLIC
GSD&M                               828 W 6TH ST                                                                                           AUSTIN             TX       78703
GTT COMMUNICATIONS, INC             550 W ADAMS ST                         STE 900                                                         CHICAGO            IL       60661
GYRO LLC.                           7755 MONTGOMERY RD.                    SUITE 3                                                         CINCINNATI         OH       45236
HABERMAN & ASSOCIATES, INC.         430 FIRST AVE N                        SUITE 216                                                       MINNEAPOLIS        MN       55401
HANG SENG BANK                      C/O MAXUS COMMUNICATIONS LLC           GRAND CENTRAL STATION                  PO BOX 4614              NEW YORK           NY       10163
HEALTHLINE NETWORKS, INC.           660 3RD STREET                                                                                         SAN FRANCISCO      CA       94107
HENKEL CORPORATION                  200 ELM STREET                                                                                         STAMFORD           CT       06902
HEWLETT-PACKARD FINANCIAL
SVRCS. CO.                          200 CONNELL DRIVE                      SUITE 5000                                                      BERKELEY HEIGHTS   NJ       07922
HEWLETT-PACKARD FINANCIAL           ATTN: DIRECTOR OF OPERATIONS,
SVRCS. CO.                          AMERICAS                               200 CONNELL DR                         STE. 5000                BERKELEY HEIGHTS   NJ       07922
HOMESERVE USA CORP                  601 MERRITT 7                          6TH FLOOR                                                       NORWALK            CT       6850
HORIZON MEDIA, INC.                 75 VARICK STREET                                                                                       NEW YORK           NY       10013
                                    C/O HEWLETT PACKARD
HP VERTICA                          ENTERPRISE CO.                         ATTN: LEGAL                            800 FOOTHILLS BLVD.      ROSEVILLE          CA       95747-5211
HUDDLED MASSES                      79 MADISON AVENUE                                                                                      NEW YORK           NY       10016
IAB TECHNOLOGY LAB                  116 E 27TH ST                          7TH FL                                                          NEW YORK           NY       10016
                                                                                                                                           REGION METRO-
IDMEDIOS LATAM SPA                  ALMIRANTE PASTENE 185                  OFICINA 1007                           SANTIAGO DE CHILE        POLITANA                                 CHILE
IKEA PURCHASING SERVICE
US, INC - SUBTENANT                 3200 HORIZON DRIVE                     SUITE 120                                                       KING OF PRUSSIA    PA       19406
INTEGRAL AD SCIENCE, INC.           95 MORTON STREET                       8TH FLOOR                                                       NEW YORK           NY
INTERNATIONAL BUSINESS
MACHINES CORP. (IBM)                2455 SOUTH ROAD                                                                                        POUGHKEEPSIE       NY       12601
IPG MEDIA BRANDS S.A. (ARGENTINA)   COSTA RICA 6012                        7 PISO CAPITAL FEDERAL                                          BUENOS AIRES                             ARGENTINA
IPG MEDIABRANDS                     100W, 33RD ST                                                                                          NEW YORK           NY       10001
IPG MEDIABRANDS (SINGAPORE)
PTE LTD                             30 RIVER VALLEY ROAD, #02-01           CLARKE QUAY                                                                                 179023       SINGAPORE
IPG MEDIABRANDS SRL                 VIA VALTELLINA, 15/17                                                                                  MILANO                      20159        ITALY
IPROSPECT FR                        47 RUE LOUIS BLANC                                                                                     COURBEVOIE                  93400        FRANCE
IQUANTI, INC.                       111 TOWN SQUARE PL                     #1201                                                           JERSEY CITY        NJ       07310
                                    C/O DIVISION OF AEGIS
ISOBAR GLOBAL                       MEDIA LIMITED                          PARKER TOWER                           43-49 PARKER STREET      LONDON                      WC2B 5PS     ENGLAND
JBZ DIGITAL PTY LTD                 152 ELIZABETH STREET                                                                                   MELBOURNE                   3000         AUSTRALIA
JOBVITE, INC.                       1300 S EL CAMINO REAL                  SUITE 400                                                       SAN MATEO          CA       94402
JUST MEDIA, INC                     6001 SHELLMOUND ST.                    SUITE 700                                                       EMERYVILLE         CA       94608
KELLY SCOTT MADISON, INC            303 E. WACKER                          8TH FLOOR                                                       CHICAGO            IL       60601
KNUPP & WATSON & WALLMAN (KW2)      2010 EASTWOOD DRIVE                    SUITE 300                                                       MADISON            WI       53704
KOI AMERICAS LLC                    1511 AVE PONCE DE LEON                 SUITE 10                                                        SAN JUAN                    00912        PUERTO RICO
KR8OS, INC. (DBA: LUCIDITY TECH)    136 DEL REY AVE                                                                                        MARINA DEL REY     CA       90292
KRT MARKETING, INC.                 3685 MT. DIABLO BLVD.                  SUITE 255                                                       LAFAYETTE          CA       94549
LATINMEDIOS.COM SA                  AV. DEL LIBERTADOR 6680                PISO 14                                                         CABA                        C1428ARW     ARGENTINA
LATINWORKS MARKETING, LLC           206 E. NINTH STREET, 13TH FLOOR                                                                        AUSTIN             TX       78701
LAUGHLIN, MARINACCIO &
OWENS, INC. (LM&O)                  1776 WILSON BOULEVARD, 5TH FLR.                                                                        ARLINGTON          VA       22209
                                                                                                                                                                                    UNITED ARAB
LEADSENSE FZC                       PO BOX 53965, HAMRIYAH FREE ZONE                                                                       SHARJAH                                  EMIRATES
LIQUID ADVERTISING                  499 SANTA CLARA AVE.                                                                                   VENICE             CA       90291
LOGMEIN                             ATTN: LEGAL DPET                       320 SUMMER ST                                                   BOSTON             MA       02210
LUCID SOFTWARE INC                  10355 SOUTH JORDAN GATEWAY             STE 300                                                         SOUTH JORDAN       UT       84095
M&C SAATCHI MOBILE LTD              34-36 GOLDEN SQUARE                                                                                    LONDON                      W1F9EE   GREAT BRITIAN
MAGNA GLOABAL, S.A.                 C/O UM AND INITIATIVE                  BAIRD HOUSE                            15-17 ST CROSS ST        LONDON                      EC1N 8UW UNITED KINGDOM
MAILCHIMP, THE ROCKET SCIENCE
GROUP, LLC                          675 PONCE DE LEON AVE NE               STE 500                                                         ATLANTA            GA       30308



                                                                                     In re: Sizmek Inc., et al.
                                                                                       Case No. 19-10971
                                                 19-10971-smb     Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59               Main Document
                                                                                          Pg 14 of 53
                                                                                          Exhibit C
                                                                                    Served Via Overnight Mail

                  NAME                           ADDRESS 1                            ADDRESS 2                           ADDRESS 3                  CITY      STATE        ZIP      COUNTRY
MANSUETO VENTURES LLC              7 WORLD TRADE CENTER                     FL. 29                                                           NEW YORK         NY        10007
MANTA MEDIA, INC.                  8760 ORION PLACE                         SUITE 100                                                        COLUMBUS         OH        43240
MARTHA STEWART LIVING OMNIMEDIA    601 W. 26TH STREET                       9TH FLOOR                                                        NEW YORK         NY        10001
MAYOSEITZ MEDIA                    HILLCREST 1                              751 ARBOR WAY                        SUITE 130                   BLUE BELL        PA        19422
MEDIA FACTORY LTD.                 22869 US HIGHWAY 6                                                                                        KEYSTONE         CO        80435
MEDIA KITCHEN (TMK)                160 VARICK STREET                                                                                         NEW YORK         NY        10013
                                                                            1045 CENTRAL
MEDIABRANDS (SHANGHAI) CO., LTD    15F HUAIHAI PLAZA                        HUAIHAI ROAD                                                     SHANGHAI                             CHINA
MEDIABRANDS MIAMI / UM MIAMI /
INITIATIVE MIAMI                   4500 BISCAYNE BLVD PH FLOOR                                                                               MIAMI            FL        33137
MEDIACOM HOLDINGS LIMITED          CENTRAL ST. GILES                        1 ST GILES HIGH STREET                                           LONDON                     WCRH 8HR UNITED KINGDOM
MEDIAMATH, INC.                    4 WORLD TRADE CENTER                     150 GREENWICH STREET                 FLOOR 45                    NEW YORK         NY        10007
MEDIASURFER INC.                   1232 N KING ST                           STE 2028                                                         WILMINGTON       DE        19801
MEDIAVO, INC.                      1828 WALNUT STREET                                                                                        KANSAS CITY      MO        64108
MIAMI DADE COLLEGE                 300 NE 2ND AVE, SUITE 1358                                                                                MIAMI            FL        33132
MIGROS GENOSSENSCHAFTS BUND        LIMMATSTRASSE 152                                                                                         ZURICH                     CH-8031  SWITZERLAND
MILESTONE INTEGRATED
MARKETING INC.                     101 KING STREET W                                                                                         CAMBRIDGE        ON        N3H 1B5   CANADA
MOBILE ADS S.A.                    JUAN DIAZ DE SOLIS                       2384 PISO 2 OFICINA 1                OLIVOS                      BUENOS AIRES                         ARGENTINA
MORTENSON KIM, INC.                201 S. CAPITOL AVE.                      STE. 800                                                         INDIANAPOLIS     IN        46225
MOUNTAINLAB LIMITED                21/F FUNG SANG TRADING BLDG.              NO. 54 BONHAM                       STRAND WEST                                                      HONG KONG
MULLEN ADVERTISING, INC.           36 ESSEX STREET                                                                                           WENHAM           MA        01984
MYNTELLIGENCE LIMITED              VIA LODOVICO IL MORO, 25                                                                                  MILANO                     20143     ITALY
NATCOM GLOBAL                      318 NW 23RD ST                                                                                            MIAMI            FL        33127
NATIONAL MEDIA INC.                815 SLATERS LN                                                                                            ALEXANDRIA       VA        22314
NBCUNIVERSAL                       1221 AVENUE OF THE AMERICAS                                                                               NEW YORK         NY        10020
NEODIGITAL ILETISIM DANISMANLIK
TICARET LIMITED SIRKETI            NO: 53-1 KOSUYOLU MAHALLESI                                                                               ISTANBUL                   34744     TURKEY
NERDWALLET                         875 STEVENSON ST.                        5TH FL                                                           SAN FRANCISCO    CA        94103
NETCOM MEDYA REKLAM                                                         GAZETECILER SITESI
SATIS PAZ. LTD.                    AKATLAR MAH. 8.                          A6 BLOK                              NO: 70 LEVENT               ISTANBUL                   34353     TURKEY
NEW RELIC, INC                     188 SPEAR ST.                            SUITE 1200                                                       SAN FRANCISCO    CA        94105
NEXONIA TECHNOLOGIES INC           2 ST. CLAIR AVE. E                       #750                                                             TORONTO          ON        M4T 2T5   CANADA
NORTHLICH                          ATTN: LEGAL                              191 PEACHTREE ST. NE                 SUITE 900                   ATLANTA          GA        30303
NORTHWEST MARKETING SOLUTIONS
DBA DIGITALL                       ATTN: LEGAL                              500 W. 5TH STREET                    SUITE 900                   AUSTIN           TX        78701
                                   O'NEAL MARKETING ASSOCIATES                                                                               ROAD TOWN                            BRITISH VIRGIN
NOWELL MARKETING LIMITED           BUILDING                                 2ND FL                               WICKHAM'S CAY II            TORTOLA                    VG1110    ISLANDS
NYLON MEDIA, INC.                  ATTN: LEGAL                              191 PEACHTREE ST. NE                 SUITE 900                   ATLANTA          GA        30303
OFFICE OF EXPERIENCE, LLC          125 S WACKER DR                          SUITE 3000                                                       CHICAGO          IL        60606
OKTA, INC.                         301 BRANNAN STREET                       1ST FL                                                           SAN FRANCISCO    CA        94107
OLSON + CO., INC.                  ATTN: LEGAL                              191 PEACHTREE ST. NE                 SUITE 900                   ATLANTA          GA        30303
                                                                                                                                                              SANTO               DOMINICAN
OMD DOMINICANA S.R.L.              CALLE RAFAEL AUGUSTO                     SANCHEZ NO. 65                       EDIFICIO MALAGA I           PIANTINI         DOMINGO             REPUBLIC
OMNICOM MEDIA GROUP
HOLDINGS INC.                      135 W. 18TH ST.                                                                                           NEW YORK         NY        10011
ONE2ONE MEDIA, LLC                 1675 BROADWAY                            22ND FLOOR                                                       NEW YORK         NY        10019
ONE2ONE MEDIA, LLC DBA:
ONE2ONE ADDRESSABLE                1675 BROADWAY                            22ND FLOOR                                                       NEW YORK         NY        10019
OPTIMEDIA INTERNATIONAL US, INC.   375 HUDSON STREET                                                                                         NEW YORK         NY        02110
ORACLE CORPORATION (FKA IRIDIZ)    500 ORACE PKWY                                                                                            REDWOOD SHORES   CA        94065
PALIGO AB!                         HEMVÄRNSGATAN 13                                                                                          SOLNA                      171 54    SWEDEN
PANDORA MEDIA, INC.                2101 WEBSTER ST.                         SUITE 1650                                                       OAKLAND          CA        94612
                                   SOUTH TOWER WORLD FINANCE
PAPAYA GROUP CO LIMITED            CENTER                                   ROOM 06 13A/F                        17 CANTON ROAD TST K        HARBOUR CITY                         HONG KONG
PARADISE ADVERTISING &
MARKETING, INC.                    150 SECOND AVENUE NORTH                  SUITE 800                                                        ST. PETERSBURG   FL        33701
PARALLEL SOFTWARE DEVELOPMENT
COMPANY                            27 IRVING TERRACE                                                                                         BLOOMFIELD       NJ        07003



                                                                                    In re: Sizmek Inc., et al.
                                                                                      Case No. 19-10971
                                                  19-10971-smb     Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59               Main Document
                                                                                           Pg 15 of 53
                                                                                            Exhibit C
                                                                                     Served Via Overnight Mail

                 NAME                             ADDRESS 1                              ADDRESS 2                        ADDRESS 3                   CITY         STATE       ZIP       COUNTRY
PAULSEN MARKETING COMMUNICATIONS    3510 SOUTH FIRST AVENUE CIRCLE                                                                            SIOUX FALLS        SD        57105
PERFECTO MOBILE, INC                25 CORPORATE DRIVE                       SUITE 300                                                        BURLINGTON         MA        1803
PETER A. MAYER ADVERTISING INC.     324 CAMP ST.                                                                                              NEW ORLEANS        LA        70130
PGATOUR.COM, LLC                    112 PGA TOUR BOULEVARD                                                                                    PONTE VEDRA        FL        32082
PHD ARGENTINA S.A.                  BARTOLOME CRUZ 1818                      9 VINCENT LOPEZ                                                  BUENOS AIRES                            ARGENTINA
POKERSTARS                          (RATIONAL GROUP LIMITED)                 DOUGLAS BAY COMPLEX                  KING EDWARD ROAD            ONCHAN                       IM3 1DZ    ISLE OF MAN
POWERPHYL MEDIA SOLUTIONS           370 SEVENTH AVE SUITE 905                                                                                 NEW YORK           NY        10001
PRADA SPA                           VIA FOGAZZARO 28                                                                                          MILAN                        20135      ITALY
PRICELINE.COM, LLC                  800 CONNECTICUT AVENUE                                                                                    NORWALK            CT        06854
PROGRAMATIK REKLAM BILISIM          ENTERPRISE MAHALLESI ECZA
ORGANIZASYON TIC. LTD. STI.         SOKAK POL CENTER, C BLOK 4/1, SISLI                                                                       INSTANBUL                               TURKEY
                                                                                                                  EAST CHINA SEA PLAZA
PUBLICIS                            SHANGHAI JINGAN DISTRICT                 TONGREN ROAD 299                     29 FLOOR                    SHANGHAI                                CHINA
PUBLISHER'S INTERNATIONAL PTY LTD   SUITE 102, LVL 1, 97 PACIFIC HWY                                                                          N. SYDNEY          NSW       2060       AUSTRAILIA
PUMPKIN LABS INC.                   3555 MILLWATER CROSSING                                                                                   DACULA             GA        30019
QUOTIENT TECHNOLOGY INC             400 LOGUE AVE                                                                                             MOUNTAIN VIEW      CA        94043
RAUXA DIRECT                        275 MCCORMICK AVE STE A                                                                                   COSTA MESA         CA        92626-3370
RAZORFISH NYC.                      375 HUDSON STREET, ATTN: MAIL                                                                             NEW YORK           NY        10014
REACHAD GMBH                        JOSEF-RUEDERER-STR. 5,                                                                                    MUNICH                       80335      GERMANY
REDDIT, INC.                        548 MARKET STREET, #16093                                                                                 SAN FRANCISCO      CA        94104
REVEAL CONTENT                      46 RUE DU PARADIS                                                                                         PARIS                        75010      FRANCE
S&P GLOBAL INC.                     55 WATER STREET                                                                                           NEW YORK           NY        10041
SAATCHI AND SAATCHI LOS ANGELES     19001 SOUTH WESTERN AVE                                                                                   TORRANCE           CA        90501
SABA SOFTWARE INC                   4120 DUBLIN BLVD                         STE. 200                                                         DUBLIN             CA        94568
SALESFORCE.COM, INC                 THE LANDMARK ONE MARKET ST.              SUITE 300                                                        SAN FRANCISCO      CA        94105
SAMANAGE USA INC.                   117 EDINBURGH SOUTH, STE 100                                                                              CARY               NC        27511
SEARCH OPTICS                       1938 BURDETTE STREET                                                                                      FERNDALE           MI        48220
SEARS HOLDINGS CORPORATION          3333 BEVERLY RD                                                                                           HOFFMAN ESTATES    IL        60179-0001
SERINO COYNE LLC                    UNIT 808, CORE E                         CYBERPORT 3                          100 CYBERPORT ROAD          HONG KONG                               CHINA
SERVICENGINE                        111 BIR UTTAM CR DATTA ROAD,             LEVEL#13                             DHAKA - 1205                                                        BANGLADESH
SIGMA, A PIVOT COMPANY              607 E. SONTERRA BLVD.                    STE. 250                                                         SAN ANTONIO        TX        78258
SITO MOBILE                         100 TOWN SQUARE                                                                                           JERSEY CITY        NJ        07310
SITTERCITY INCORPORATED             20 W. KINZIE ST.                         SUITE 1500                                                       CHICAGO            IL        60654
SLACK TECHNOLOGIES, INC.            155 5TH STREET                           6TH FLOOR                                                        SAN FRANCISCO      CA        94103
SMILEDIRECTCLUB                     414 UNION STREET                         8TH FLOOR                                                        NASHVILLE          TN        37219
SNAP INC. (FKA SHAPCHAT, INC)       63 MARKET ST                                                                                              VENICE             CA        90291
SNOWFLAKE COMPUTING INC.            100 S. ELLSWORTH AVE.                    SUITE 100                                                        SAN MATEO          CA        94401
SOCIALCOM, INC (DBA AUDIENCE X)
(US MID-MARKET RESELLER)            C/O AUDIENCE X                           79 MADISON AVE                       8TH FLOOR                   NEW YORK           NY        10016
SOMETHING MASSIVE, LLC              6159 SANTA MONICA BLVD                                                                                    LOS ANGELES        CA        90038
SONNET INSURANCE COMPANY            351 KING ST E                                                                                             TORONTO            ON        M5G 0:6    CANADA
SPARK FOUNDRY                       1675 BROADWAY                                                                                             NEW YORK           NY        10019
SPIGOT, INC.                        9661 INTERSTATE COMMERCE                 #210                                                             FORT MEYERS        FL        33913
SPROUTLOUD MEDIA NETWORKS, LLC      15431 SW 14TH ST                                                                                          SUNRISE            FL        33326
STARCOM MEDIAVEST GROUP, INC.       STARCOM MEDIAVEST GROUP, INC.            35 W. WACKER DRIVE                                               CHICAGO            IL        60601
STARCOM WORLDWIDE LIMITED           63 TURNMILL STREET                                                                                        LONDON                       ECIM 5RR   UNITED KINGDOM
                                                                                                                  SILVERCORP INT'L
STARMOBI LIMITED                    FLAT/RM A, 9/F                           707-713 NATHAN RD                    TOWER                       MONGKOK KOWLOON                         HONG KONG
SUCCESSFACTORS, INC.                ONE TOWER PLACE                          SUITE 1100                                                       S. SAN FRANCISCO   CA        94080
SURVATA, INC.                       SURVATA, INC.                            642 HARRISON ST.                     3RD FLOOR                   SAN FRANCISCO      CA        94107
SWELLSHARK, LLC                     55 WEST 39TH ST.                         FLOOR 18                                                         NEW YORK           NY        10018
SYMPHONY                            1117 S CALIFORNIA AVE                                                                                     PALO ALTO          CA        94304
TABLEAU SOFTWARE, INC.              1621 N. 34TH STREET                                                                                       SEATTLE            WA        98103
TAPTICA LIMITED                     HASHMONAIM 121                                                                                            TEL AVIV                     6713328    ISRAEL
TCAA, INC.                          990 WASHINGTON ST.                       SUITE 213                                                        DEDHAM             MA        02026
TEAM ONE                            13031 W JEFFERSON BLVD                                                                                    LOS ANGELES        CA        90094
                                    C/O PACIFIC INVESTMENT MGMT.
TEAM ONE ADVERTISING                CO. LLC                                  ATTN: KEVIN SHUSTER                  375 HUDSON ST               NEW YORK           NY        10014
TEXAS EZPAWN, LP                    ATTN: LEGAL DEPARTMENT                   2500 BEE CAVES ROAD                  BUILDING 1, SUITE 200       ROLLINGWOOD        TX        78746



                                                                                     In re: Sizmek Inc., et al.
                                                                                       Case No. 19-10971
                                                  19-10971-smb     Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59                Main Document
                                                                                           Pg 16 of 53
                                                                                             Exhibit C
                                                                                       Served Via Overnight Mail

                 NAME                               ADDRESS 1                            ADDRESS 2                             ADDRESS 3               CITY       STATE       ZIP      COUNTRY
THE BASEMENT INC.                    39 W. JACKSON PLACE #275                                                                                  INDIANAPOLIS     IN        46225
THE BERLINE GROUP                    423 N. MAIN STREET                      SUITE 300                                                         ROYAL OAK        MI        48067
THE ECONOMIST GROUP
INCORPORATED                         20 CABOT SQUARE                                                                                           LONDON                     E14 4QW  GREAT BRITIAN
THE ECONOMIST NEWSPAPER LTD.         THE ECONOMIST NEWSPAPER LTD.            25 ST. JAMES STREET                                               LONDON                     SW1A 1HG UNITED KINGDOM
THE GRAY GROUP                       2040 BROADWAY                                                                                             SANTA MONICA     CA        90404
THE HALO GROUP                       350 SEVENTH AVE                                                                                           NEW YORK         NY        10001
THE HIEBING GROUP, INC               ATTN: LEGAL                             191 PEACHTREE ST NE                    STE. 900                   ATLANTA          GA        30303
THE INTERPUBLIC GROUP OF
COMPANIES, INC                       ATTN: LEGAL                             909 THIRD AVENUE                                                  NEW YORK         NY        10022
THE LEVENSON GROUP, INC              2100 ROSS AVE                           STE 500                                                           DALLAS           TX        75201
THE NEW YORK TIMES COMPANY           THE NEW YORK TIMES COMPANY              620 EIGHTH AVENUE                                                 NEW YORK         NY        10018
THE RICHARDS GROUP, INC.             2801 N. CENTRAL EXPRESSWAY              SUITE 100                                                         DALLAS           TX        75204
THE WASHINGTON POST                  1150 15TH ST, NW                                                                                          WASHINGTON       DC        20071
TIME + SPACE MEDIA LIMITED           2570 AGRICOLA STREET                                                                                      HALIFAX NS                 B3K 4C6  CANADA
TIME INC                             1271 AVENUE OF THE AMERICAS                                                                               NEW YORK         NY        10020
TOLL BROTHERS, INC                   250 GIBRALTAR ROAD                                                                                        HORSHAM          PA        19044
TRADER CORPORATION                   405 THE WEST MALL                       SUITE 110                                                         ETOBICOKE        ON        M9C SJ1  CANADA
U.S. NEWS & WORLD REPORT, L.P.       4 NEW YORK PLAZA                        7TH FLOOR                                                         NEW YORK         NY        10004
UNIVERSAL MCCANN                     622 THIRD AVENUE                                                                                          NEW YORK         NY        10017
VIACOM INTERNATIONAL INC             1515 BROADWAY                                                                                             NEW YORK         NY        10036
VIANT US, LLC                        4 PARK PLAZA                            SUITE 1500                                                        IRVINE           CA        92614
VICI MEDIA                           111 S INDEPENDENCE MALL E                                                                                 PHILADELPHIA     PA        19106
VISIT HERSHEY & HARRISBURG, INC.     3211 N. FRONT STREET                    SUITE 301                                                         HARRISBURG       PA        17110
VIZEUM GLOBAL MANAGEMENT             C/O DIVISION OF AEGIS MEDIA LTD.        PARKER TOWER                           43-49 PARKER STREET        LONDON                     WC2B 5PS UNITED KINGDOM
VM1 (DBA: ZENITH MEDIA SERVICES)     299 HOUSTON STREET                      10TH FLOOR                                                        NEW YORK         NY        10014
WAVEMAKER (FKA MEDIA EDGE CIA LLC)   601 BRICKELL KEY DR                     STE. 804                                                          MIAMI            FL        33131
WEATHERBUG (EARTH NETWORKS, INC)     12410 MILESTONE CENTER DR               STE. 300                                                          GERMANTOWN       MD        20876
XAXIS                                C/O GROUPM WORLDWIDE, LLC               3 WORLD TRADE CENTER                   175 GREENWICH ST.          NEW YORK         NY        10007
XY - THE PERSISTENT COMPANY          1133 COLUMBIA STREET                    SECOND FLOOR                                                      SAN DIEGO        CA        92101
                                     0608 ROOM, 6BLOCK, ZIWEI PARK,          ELECTRIC CITY, YANTA                                              SHAANXI
YIDONG INTERNET MEDIA CO., LTD.      WEST ST.                                DISTRICT                               XI'AN CITY                 PROVINCE                             CHINA
YUME, INC                            1204 MIDDLEFIELD RD                                                                                       REDWOOD CITY     CA        94063
ZENITHOPTIMEDIA                      127 TELOK AYER STREET                   #06-01                                                                                       068602    SINGAPORE
ZETA GLOBAL GROUP                    185 MADISON AVE                         5TH FL.                                                           NEW YORK         NY        10016
ZIMMERMAN ADVERTISING                6600 NORTH ANDREWS AVENUE                                                                                 FT. LAUDERDALE   FL        33309




                                                                                       In re: Sizmek Inc., et al.
                                                                                         Case No. 19-10971
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 17 of 53



                                Exhibit D
                  19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59    Main Document
                                                       Exhibit
                                                        Pg 18 ofD
                                                                53
                                                 Served Via Electronic Mail
         NAME                        ADDRESS 1                      ADDRESS 2                    EMAIL
                                                             ATTN: CONTRACT ADMIN.
ADOBE                     ADOBE SYSTEMS INCORPORATED         GROUP                   NRGCTS@ADBOE.COM
AT&T                      C/O AT&T CORP                      ATTN: MICHAEL HALLACK   MAST@ATT.COM
ATT (NJ, ROCK & POWER)    C/O AT&T CORP                      ATTN: PAUL MALLON       PM3219@US.ATT.COM
BIDSPRIME LIMITED                                                                    ALEN@BROOADS.COM
                          ATTN: CHIEF PROCUREMENT
COLGATE PALMOLIVE CO.     OFFICER                                                    THERESA_RIVERA@COLPAL.COM
                                                                                     ILIYA@FRIDMANLAWGROUP.COM
DEEP FOCUS, INC           C/O FRIDMAN LAW GROUP, PLLC        ATTN: ILIYA FRIDMAN     JANDREWS@DEEPFOCUS.NET
DROPBOX, INC.             ATTN: LEGAL DEPARTMENT                                     CONTRACTNOTICES@DROPBOX.COM
                                                                                     INCOMINGDOCS@EQUINIX.COM
EQUINIX                                                                              CHRLEE@EQUINIX.COM
ETARGETMEDIA.COM, LLC     ATTN: HARRIS KREICHMAN                                     HARRIS@ETARGETMEDIA.COM
GOOGLE IRELAND LIMITED                                                               PHILJONES@GOOGLE.COM
JAMF SOFTWARE LLC                                                                    BRYAN.SEIPP@JAMF.COM
RINGCENTRAL INC.                                                                     LEGAL@RINGCENTRAL.COM
SCYLLADB INC                                                                         IINFO@SCYLLADB.COM
ZOOM VIDEO
COMMUNICATIONS, INC.                                                                 DANIEL.BARRAGAN@ZOON.US




                                                 In re: Sizmek Inc., et al.
                                                   Case No. 19-10971
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 19 of 53



                                Exhibit E
19-10971-smb           Doc 219         Filed 06/05/19 Entered 06/05/19 16:40:59                        Main Document
                                                    Pg 20 of 53
 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971 (SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

                    NOTICE OF CURE COSTS AND POTENTIAL ASSUMPTION
                     AND ASSIGNMENT OF EXECUTORY CONTRACTS AND
                      UNEXPIRED LEASES IN CONNECTION WITH SALE

 PLEASE TAKE NOTICE OF THE FOLLOWING:

          On June 3, 2019, Sizmek Inc. and its debtor affiliates, as debtors and debtors in possession
 in the above-captioned chapter 11 cases (collectively, the “Debtors”) filed with the United States
 Bankruptcy Court for the Southern District of New York (the “Court”) a motion (the “Motion”)2
 for the entry of an Order (i) authorizing the sale of the Purchased Assets, free and clear of any
 claim, charge, lien (statutory or otherwise), mortgage, lease, hypothecation, encumbrance, pledge,
 security interest, option, rights of use, right of first offer, right of first refusal, easement, servitude,
 restrictive covenant, encroachment, license and other restriction and interest (the
 “Encumbrances”) in any of the Purchased Assets, (ii) authorizing Debtor Seller to pay a break-
 up fee and expense reimbursement to the Buyer, under certain conditions set forth in the APA; (iii)
 authorizing the assumption and assignment of certain of Debtor Seller’s executory contracts and
 unexpired leases in connection therewith (collectively, the “Contracts and Leases”) and (iv)
 granting other related relief.

        You are receiving this Notice because you may be a Counterparty to a Contract or
 Lease of Debtors that either is proposed to be assumed and assigned to the Buyer.

                                                        Cure Costs

        In accordance with the Sale Motion, Debtors may, in connection with the Sale Transaction
 with the Buyer, assume and assign to the Buyer (or its designated assignee, if applicable) certain
 Contracts and Leases of Debtors.




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Sizmek DSP, Inc. (2319); Point Roll, Inc. (3173); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, Fifth Floor, New York, NY 10016.

 2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
       Sale Motion or APA, as applicable.




 139685447_392525-00001
19-10971-smb         Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59             Main Document
                                            Pg 21 of 53


          Each of the Contracts and Leases that may be assumed and assigned in connection with the
 Sale Transaction with the Buyer and Debtors’ calculation of the Cure Costs with respect thereto
 are set forth on Exhibit A.

         The inclusion of any Contract or Lease on Exhibit A does not constitute an admission that
 a particular Contract or Lease is an executory contract or unexpired lease within the meaning of
 the Bankruptcy Code or require or guarantee that such Contract or Lease ultimately will be
 assumed or assigned. All rights of Debtors with respect thereto are reserved.

                                             Objections

          A. Cure Objections

        Any objection to the proposed assumption, assignment, or potential designation of a
 Contract or Lease identified on Exhibit A, the subject of which objection is Debtors’ proposed
 Cure Costs must be (i) filed in accordance with the Sale Motion; (ii) filed with the Court; and (iii)
 properly served by no later than 7 calendar days after receiving service of Debtors’ proposed
 Cure Costs.

      IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND PROPERLY
 SERVE A TIMELY CURE OBJECTION, THE COUNTERPARTY SHALL BE FOREVER
 BARRED FROM ASSERTING ANY OBJECTION WITH REGARD TO THE AMOUNT
 TO CURE ANY DEFAULT UNDER THE APPLICABLE CONTRACT OR LEASE. THE
 CURE COSTS SET FORTH ON EXHIBIT A HERETO SHALL BE CONTROLLING AND
 WILL BE THE ONLY AMOUNT NECESSARY TO CURE OUTSTANDING DEFAULTS
 UNDER THE APPLICABLE CONTRACT OR LEASE UNDER BANKRUPTCY CODE
 SECTION 365(B), NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE
 CONTRACT OR LEASE, OR ANY OTHER DOCUMENT, AND THE APPLICABLE
 COUNTERPARTY SHALL BE FOREVER BARRED FROM ASSERTING ANY
 ADDITIONAL CURE OR OTHER AMOUNTS WITH RESPECT TO SUCH CONTRACT
 OR LEASE AGAINST DEBTORS, THE BUYER, OR THE PROPERTY OF ANY OF
 THEM.

          B. Adequate Assurance Objections

        Adequate Assurance Objections with respect to the assumption and assignment of a
 Contract or Lease identified on Exhibit A to the Buyer (or its known proposed assignee, if
 applicable) must be filed in accordance with the preceding paragraph by no later than June 14, at
 10:00 a.m. (prevailing Eastern Time).

      IF A COUNTERPARTY FAILS TO FILE WITH THE COURT AND PROPERLY
 SERVED A TIMELY ADEQUATE ASSURANCE OBJECTION, THE COUNTERPARTY
 SHALL BE FOREVER BARRED FROM ASSERTING ANY OBJECTION WITH
 REGARD TO ADEQUATE ASSURANCE OF FUTURE PERFORMANCE OF THE
 APPLICABLE CONTRACT OR LEASE. THE BUYER (OR ITS DESIGNATED
 ASSIGNEE, IF APPLICABLE) SHALL BE DEEMED TO HAVE PROVIDED
 ADEQUATE ASSURANCE OF FUTURE PERFORMANCE WITH RESPECT TO THE
 APPLICABLE CONTRACT OR LEASE IN ACCORDANCE WITH BANKRUPTCY



                                                  2
 139685447_392525-00001
19-10971-smb         Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59            Main Document
                                            Pg 22 of 53


 CODE SECTION 365(F)(2)(B), NOTWITHSTANDING ANYTHING TO                                    THE
 CONTRARY IN THE CONTRACT OR LEASE, OR ANY OTHER DOCUMENT.

                                         Sale Hearing

        The Sale Hearing shall be held before the Court on June 18, 2019 at 10:00 a.m.
 (prevailing Eastern Time).

                                    Additional Information

        Copies of the Motion and the Sale Order may be obtained free of charge at the website
 dedicated to Debtors’ chapter 11 cases maintained by their claims and noticing agent and
 administrative advisor, Stretto, located at https://cases.stretto.com/sizmek/courtdocket.

 Dated: June 3, 2019                 /s/ Steven J. Reisman
 New York, New York                  KATTEN MUCHIN ROSENMAN LLP
                                     Steven J. Reisman, Esq.
                                     Cindi M. Giglio, Esq.
                                     Jerry L. Hall, Esq. (admitted pro hac vice)
                                     575 Madison Avenue
                                     New York, NY 10022
                                     Telephone: (212) 940-8800
                                     Facsimile: (212) 940-8876
                                     Email:      sreisman@kattenlaw.com
                                                 cindi.giglio@kattenlaw.com
                                                 jerry.hall@kattenlaw.com

                                     -and-

                                     Peter A. Siddiqui, Esq. (admitted pro hac vice)
                                     KATTEN MUCHIN ROSENMAN LLP
                                     525 W. Monroe Street
                                     Chicago, IL 60661
                                     Telephone: (312) 902-5455
                                     Email:      peter.siddiqui@kattenlaw.com

                                     Counsel to Debtors and Debtors-in-Possession




                                                3
 139685447_392525-00001
19-10971-smb         Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                            Pg 23 of 53


                                    Exhibit A to Cure Notice
                                      Assumed Contracts




                                               4
 139685447_392525-00001
                      19-10971-smb         Doc 219       Filed 06/05/19 Entered 06/05/19 16:40:59                     Main Document
                                                                      Pg 24 of 53


                                                                  Exhibit A to Cure Notice
                                                                    Assigned Contracts1



               Contract             Debtor              Contract        Contract         Counterparty Notice           Proposed Cure
             Counterparty         Counterparty                             Date               Address                      Cost
                                                                         and/or
                                                                          Term
    1.   Hewlett-Packard          Sizmek            Master Lease        1/20/2018     200 Connell Drive, Suite                     $0.00
         Financial Services       Technologies,     and Financing                     5000, Berkeley Heights, NJ
         Company                  Inc.              Agreement No.                     07922
                                                    5424046699
                                                    (Vertica)
    2.   Texas EZPawn LP          Sizmek, Inc.      Lease for 2500      11/20/2017    Attn: Legal Department, 2500                 $0.00
                                                    Bee Caves Road,     - 11/19/22    Bee Caves Road, Building 1,
                                                    Building 1                        Suite 200
                                                     Suite 150                        Austin, TX 78746
                                                    Austin, TX
                                                    78746
    3.   Bremere Holding,         Sizmek            Lease for 3200      4/30/15 -     3200 Horizon Drive, Suite                    $0.00
         LLC                      Technologies,     Horizon Drive,      6/30/21       120, King of Prussia PA 19406
                                  Inc.              Suite 120
                                                    King of Prussia,
                                                    PA 19406
    4.   IKEA Purchasing          Sizmek            Lease for 3200      9/1/16 -      3200 Horizon Drive, Suite 120                $0.00
         Services US, Inc. -      Technologies,     Horizon Drive,      6/25/21       King of Prussia, PA 19406
         Subtenant                Inc.              Suite 120
                                                    King of Prussia,
                                                    PA 19406
    5.   Arep Triad, LLC          Sizmek            Lease for 2200       10/1/16 -    AREP TRIAD, LLC c/o                          $0.00
                                  Technologies,     Renaissance         4/30/22       Kairos Triad, LLC, Attn:
                                  Inc.              Blvd, Suite 410                   Stephen Gleason 2200


1
    To the extent a non-debtor counterparty is party to a Data Processing Agreement with the Debtors, such Data Processing Agreement is also to be assumed and
      assigned to the Buyer. The Data Processing Agreements are non-financial contracts (i.e., there is no money owed either to or from the Debtors) and are
      integrated with underlying agreements that are already the subject of assumption and assignment.



US_139571168v4_392525-00001
                    19-10971-smb      Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                                Pg 25 of 53


                                              King of Prussia,                Renaissance Blvd., #210 King
                                              PA 19406                        of Prussia, PA 19406

                                                                              with a copy to:

                                                                              AREP TRIAD, LLC c/o
                                                                              ArtemisReal Estate Partners
                                                                              Attn: General Counsel, 5404
                                                                              Wisconsin Ave, #1150 Chevy
                                                                              Chase, MD 20815
 6.    Amplifi Technology     Sizmek          Supplier MSA       6/1/2017     Regent's Place, 10 Triton               $0.00
       Limited                Technologies,                                   Street, London NW 1 3BF
                              Inc.
 7.    Carat USA              Sizmek          Dentsu Aegis       7/18/2014    150 E. 42nd Street, New York            $0.00
                              Technologies,   Network                         NY 10017
                              Inc.            Standard Terms
                                              Addendum
 8.    Dentsu America         Sizmek          Service            9/17/2009    32 Avenue of the Americas,              $0.00
                              Technologies,   Agreement                       16th Floor, New York,
                              Inc.                                            New York 10013
 9.    gyro, llc              Sizmek          Service            12/1/2014    7755 Montgomery Road, Suite             $0.00
                              Technologies,   Agreement                       300, Cincinnati, Ohio 45236
                              Inc.
 10.   iProspect FR           Sizmek          SOW for SEM        5/1/2016     47 rue louis blanc 92400                $0.00
                              Technologies,   Connect                         Courbevoie
                              Inc.
 11.   Isobar Global, a       Sizmek          Design Partner     12/14/2010   Parker Tower, 43-49 Parker              $0.00
       division of Aegis      Technologies,   Agreement                       Street, London, United
       Media Limited          Inc.                                            Kingdom, WC2B 5PS
 12.   Vizeum Global          Sizmek          Service            10/15/2010   Parker Tower, 43-49 Parker              $0.00
       Management, a          Technologies,   Agreement                       Street, London, United
       division of Aegis      Inc.                                            Kingdom, WC2B 5PS
       Media Limited
 13.   Deutsch, Inc.          Sizmek          Service            7/1/2011     111 8th Avenue, 14th floor              $0.00
                              Technologies,   Agreement                       NY,NY 10011
                              Inc.
 14.   IPG Media Brands       Sizmek          Services           7/1/2018     Costa Rica 6012, 7 Piso,                $0.00
       S.A. (Argentina)       Technologies,   Agreement Order                 Capital Federal, City of
                              Inc.            (for Toyota)                    Buenos Aires, Argentina




US_139571168v4_392525-00001
                    19-10971-smb       Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                   Main Document
                                                                Pg 26 of 53


 15.   IPG Mediabrands         Sizmek          Services          8/1/2017     100 W, 33rd st, NY, NY                   $0.00
                               Technologies,   Agreement Order
                               Inc.            (for APAC)
 16.   IPG Mediabrands         Sizmek          Agreement         10/12/2009   30 River Valley Road, #02-01,            $0.00
       (Singapore) Pte Ltd     Technologies,                                  Clarke Quay., Singapore
                               Inc.                                           179023, Singapore
 17.   IPG MediaBrands,        Sizmek          Services          4/1/2014     Via Valtellinia 15/17 Milano,            $0.00
       Universal McCann        Technologies,   Agreement                      Italy
       Srl, and Initiative     Inc.
       Media Milano Srl
       (Italy)
 18.   Magna Global, S.A.,     Sizmek          Services          2/1/2011     Baird House 15-17 sT. Cross              $0.00
       for and on behalf of    Technologies,   Agreement                      St., London EC1N 8UW, UK
       UM and Initiative       Inc.
 19.   MediaBrands             Sizmek          Service           4/1/2016      4500 Biscayne Blvd PH Floor             $0.00
       Miami/UM                Technologies,   Agreement                      33137, Miami, Florida
       Miami/Initiative        Inc.
       Miami
 20.   Mediabrands             Sizmek          Ad-Tracking/Ad-   1/1/2019     15F Huaihai Plaza, 1045                  $0.00
       (shanghai) Co., Ltd.    Technologies,   Serving Service                Central Huaihai Road,
                               Inc.            Agreement                      Shanghai, China.
 21.   The Interpublic Group   Sizmek          MSA               4/1/2013     Attn: Legal, 909 Third                   $0.00
       of Companies, Inc.      Technologies,                                  Avenue, New York, NY 10022
                               Inc.
 22.   Universal McCann        Sizmek          Agency            3/11/2009    622 Third Avenue, New York,              $0.00
                               Technologies,   Advertising                    NY 10017
                               Inc.            Agreement
 23.   OMD Dominica            Sizmek          Services          5/1/2018     Calle Rafael Augusto Sanchez             $0.00
       S.R.L.                  Technologies,   Agreement Order                NO. 65, Edficio Malaga I,
                               Inc.                                           ENS. Piantini, Santo
                                                                              Domingo, Republica
                                                                              Dominicana
 24.   Omnicom Media           Sizmek          Service           7/1/2012     135 W. 18th St., NY 10011,               $0.00
       Group Holdings Inc.     Technologies,   Agreement                      NY
                               Inc.
 25.   PHD Argentina S.A.      Sizmek          Services          4/1/2017     Bartolome Cruz 1818, 9                   $0.00
                               Technologies,   Agreement Order                Vicente Lopez, Benuos Aires,
                               Inc.                                           Argentina




US_139571168v4_392525-00001
                       19-10971-smb     Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                                 Pg 27 of 53


 26.   PHD Argentina S.A.       Sizmek          Services           10/1/2018   Bartolome Cruz 1818, 9                  $0.00
                                Technologies,   Agreement Order                Vicente Lopez, Benuos Aires,
                                Inc.                                           Argentina
 27.   Serino Coyne LLC         Sizmek          Service            1/1/2010    Written Notice: Unit 808,               $0.00
                                Technologies,   Agreement                      Core E, Cyberport 3
                                Inc.                                           100 Cyberport Road, Hong
                                                                               Kong
                                                                               PH: 2911 1688
 28.   Zimmerman                Sizmek          Service            8/1/2016    6600 North Andrews Avenue,              $0.00
       Advertising              Technologies,   Agreement                      Ft. Lauderdale, FL 33309
                                Inc.
 29.   Starcom MediaVest        Sizmek          Service            1/1/2011    35 W. Wacker Drive, Chicago,            $0.00
       Group, Inc.              Technologies,   Agreement (the                 Illinois 60601
                                Inc.            “SMG MSA”)
 30.   Digitas, Inc.            Sizmek          Affiliate          5/1/2016    33 Arch Street, Boston, MA              $0.00
                                Technologies,   Adopting                       02110
                                Inc.            Agreement
                                                (adopting SMG
                                                MSA)
 31.   Digitas, Inc.            Sizmek          Third Party Data   5/30/2014   33 Arch Street, Boston, MA              $0.00
                                Technologies,   Access                         02110
                                Inc.            Agreement
 32.   Optimedia                Sizmek          Affiliate          8/1/2015    375 Hudson Street, New York,            $0.00
       International US, Inc.   Technologies,   Adopting                       NY 10014
                                Inc.            Agreement
                                                (adopting SMG
                                                MSA)
 33.   Razorfish, LLC           Sizmek          Affiliate          5/1/2016    375 Hudson Street, New York,            $0.00
                                Technologies,   Adopting                       NY 10014
                                Inc.            Agreement
                                                (adopting SMG
                                                MSA)
 34.   VM1, a DBA of            Sizmek          Affiliate          1/1/2019    299 West Houston Street                 $0.00
       Zenith Media             Technologies,   Adopting                       10th Floor
       Services, Inc.           Inc.            Agreement                      New York, NY 10014
                                                (adopting SMG
                                                MSA)
 35.   Publicis Advertising     Sizmek          Ad-Tracking/Ad-    1/1/2017    Shanghai Jingan District                $0.00
       Co., Ltd. (and several   Technologies,   Serving Service                Tongren Road 299 on the East
                                Inc.            Agreement                      China Sea Plaza 29 floor


US_139571168v4_392525-00001
                    19-10971-smb          Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                   Main Document
                                                                   Pg 28 of 53


       other Publicis agencies                    (Contract
       in China)                                  #SHNTV171075)
 36.   Saatchi and Saatchi        Sizmek          Digital           9/29/2015   19001 South Western Ave.,                 $0.00
       Los Angeles, a             Technologies,   Production                    Torrance, CA 90501
       division of Saatchi and    Inc.            Agreement
       Saatchi North
       America, Inc., for the
       benefit of its client
       Toyota Motor Sales,
       U.S.A., Inc.
 37.   Starcom Worldwide          Sizmek          Services          7/1/2016     63 Turnmill St, London                   $0.00
       Limited                    Technologies,   Agreement                     EC1M 5RR
                                  Inc.
 38.   Team One, a division       Sizmek          SOW (adopting     7/1/2015    375 Hudson Street, New York,              $0.00
       of Saatchi and Saatchi     Technologies,   SMG MSA)                      NY 10014 Attn: Kevin
       North America, Inc.,       Inc.                                          Shuster, Agent for Pacific
       as agent for its client,                                                 Investment Management
       Pacific Investment                                                       Company LLC
       Management
       Company LLC
 39.   Team One, a division       Sizmek          Service           9/1/2017    13031 W Jefferson Blvd., LA,              $0.00
       of Saatchi and Saatchi     Technologies,   Agreement                     CA 90094
       North America, Inc.,       Inc.
       for the benefit of its
       client, Lexus, a
       division of Toyota
       Motor Sales, U.S.A.,
       Inc.
 40.   ZenithOptimedia, a         Sizmek          Service           5/27/2009   137 Telok Ayer Street, #06-01,            $0.00
       division of MMC            Technologies,   Agreement                     Singapore 068602
       Communications Pte         Inc.
       Ltd.
 41.   Group M Worldwide,         Sizmek          Third Party       9/1/2009    Privozni 2a Prague 170 00,                $0.00
       LLC                        Technologies,   Advertising                   Czech Republic
                                  Inc.            Vendor
                                                  Agreement
 42.   GroupM Pty Ltd.            Sizmek          Service           9/1/2017    Written Notice: 65 Berry                  $0.00
       (Australia)                Technologies,   Agreement Order               Street North Sydney NSW
                                  Inc.                                          2060, Australia




US_139571168v4_392525-00001
                    19-10971-smb       Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                   Main Document
                                                                 Pg 29 of 53


 43.   Group M Latin           Sizmek          Addendum to        3/1/2016    601 Brickell Key Drive, Suite             $0.00
       America                 Technologies,   Third Party                    800, Miami FL 33131; with a
                               Inc.            Advertising                    copy to GroupM Worldwide,
                                               Vendor                         LLC, 498 7th Avenue, New
                                               Agreement                      York, NY 10018
                                               (adopting Group
                                               M Worldwide
                                               agreement)
 44.   Groupm Publicidad       Sizmek          Service            8/1/2012    Edif Ntra Senora del Pilar                $0.00
       Worldwide, S.A.         Technologies,   Agreement                      c/Norias 92, 1 planta, Madrid
                               Inc.                                           28021, Spain
 45.   GroupM Srl              Sizmek          MSA and SAS        1/1/2019    Via Tortona 37, 20144 Milano              $0.00
                               Technologies,   Order
                               Inc.
 46.   MediaCom Holdings       Sizmek          Addendum to        1/1/2016     Central St. Giles 1 St. Giles            $0.00
       Limited                 Technologies,   Service                        High Street, London WC2H
                               Inc.            Agreement                      8HR UK
                                               (adopting
                                               Mindshare UK
                                               agreement)
 47.   Xaxis                   Sizmek          Participating      2/26/2014    GroupM Worldwide, LLC,                   $0.00
                               Technologies,   Affiliate Letter               498 7th Avenue, New York,
                               Inc.            (adopting Group                NY 10018
                                               M Worldwide
                                               agreement)
 48.   Adapt Media Inc.        Sizmek          MSA                1/1/2019    667 King Street West, 3rd                 $0.00
                               Technologies,                                  Floor, Toronto, ON, MSV
                               Inc.                                           1M9
 49.   AdRelated FZ-LLC        Sizmek          MSA                3/1/2019    Boutique Villa #7, Knowledge              $0.00
                               Technologies,                                  Village. Dubai, UAE
                               Inc.
 50.   Adsocial S.A. de C.V.   Sizmek          MSA                1/1/2019    Homere 440 piso 5, Polanco,               $0.00
                               Technologies,                                  11560, Mexico
                               Inc.                                           DF
 51.   Adverity GmbH           Sizmek          API Agreement      1/1/2019    Mariahliferstrasse 41-43, 1060            $0.00
                               Technologies,                                  Vienna, Austria
                               Inc.
 52.   Advertex                Sizmek          Service            2/26/2016   151 West 34th St. New York,               $0.00
       Communications, Inc.    Technologies,   Agreement                      NY 10001
       dba Macy’s Marketing    Inc.


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 30 of 53


 53.   AimClear, LLC          Sizmek          MSA and Order    2/1/2019     9 W. Superior St. # 200,                   $0.00
                              Technologies,                                 Duluth, MN 55802
                              Inc.
 54.   Anheuser-Busch         Sizmek          Master           11/1/2017    Tower 3, Turmstrasse 26,                   $0.00
       InBev Procurement      Technologies,   Agreement                     6300, Steinhausen, Zug,
       GmbH                   Inc.                                          Switzerland
 55.   AMIN Worldwide         Sizmek          MSA              6/18/2014     3587 Northshore Drive,                    $0.00
                              Technologies,                                 Wayzata, MN 553901
                              Inc.
 56.   Amobee, Inc.           Sizmek          Publisher        7/1/2015     950 Tower Lane, Ste 2000,                  $0.00
                              Technologies,   Services                      Foster City, CA 94404
                              Inc.            Agreement
 57.   Apple Inc.             Sizmek          Global MSA and   8/15/2018    One Apple Park Way,                        $0.00
                              Technologies,   SOW                           Cupertino, California 95014
                              Inc.
 58.   Ascedia, Inc.          Sizmek          Service          4/1/2016     161 South 1st Street,                      $0.00
                              Technologies,   Agreement                     Milwaukee, WI 53204
                              Inc.
 59.   ATD Partners, LLC      Sizmek          SAS Order        4/1/2018     ATD Partners, LLC 410 W                    $0.00
                              Technologies,                                 Liberty Ave Round Rock, TX
                              Inc.                                          78664 Attn: Drake Johnson
 60.   Autoflyte LLC          Sizmek          Service          3/1/2017     750 Old Hickory Blvd,                      $0.00
                              Technologies,   Agreement                     Building Two, Suite 170,
                              Inc.                                          Brentwood, TN 37027
 61.   AutoTrader.com, Inc.   Sizmek          Publisher        2/1/2016     3003 Summit Blvd, Atlanta,                 $0.00
                              Technologies,   Services                      GA 30319
                              Inc.            Agreement
 62.   Azerbaijan Media       Sizmek          MSA and SAS      12/1/2018    S Rahimov st. 23 Baku                      $0.00
       Exchange LLC           Technologies,   Order                         Azerbaijan
                              Inc.
 63.   Bader Rutter &         Sizmek          Service          6/1/2015     13845 Bishops Drive,                       $0.00
       Associates, Inc.       Technologies,   Agreement                     Brookfield, WI 53005
                              Inc.
 64.   Bidsprime Limited      Sizmek DSP,     MSA and Order    11/14/2018   6th Floor, 605, Citicorp Centre            $0.00
                              Inc.                                          18 Whitfield Road
                                                                            North Point, Hong Kong
                                                                            And copy to:
                                                                            Allen@brooads.com




US_139571168v4_392525-00001
                      19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                Main Document
                                                                 Pg 31 of 53


 65.   Big Eye Creative, Inc.   Sizmek          MSA and Order   4/1/2018    3203 Lawton Rd Ste 200,                  $0.00
                                Technologies,                               Orlando, Florida 32803-2935
                                Inc.
 66.   Birdwell Enterprises     Sizmek          MSA and Order   2/1/2019    2129 S. Wright St. Santa Ana,            $0.00
       Inc.                     Technologies,                               California 92705
                                Inc.
 67.   BKV                      Sizmek          Service         5/1/2015    3390 Peachtree Road, 10th                $0.00
                                Technologies,   Agreement                   Floor, Atlanta GA 30326
                                Inc.
 68.   BL IIeism ve Medya       Sizmek          MSA             10/1/2018   Barbaros Bulvari Morbasan                $0.00
       Hizmetleri A.S.          Technologies,                               Sok Koza Is Merkezi C Lok
                                Inc.                                        Kat:9 Balmumcu Sisli,
                                                                            Istanbul, Turker
 69.   Blizzard                 Sizmek          Service         1/1/2014    DG MediaMind                             $0.00
       Entertainment, Inc.      Technologies,   Agreement                   Attn: Ashley Watson
                                Inc.                                        6601 Center Drive, Suite 350
                                                                            Los Angeles, CA 90045
 70.   Blue Moon Works,         Sizmek          Service         5/5/2012    3773 Cherry Creek Drive                  $0.00
       Inc.                     Technologies,   Agreement                   North, Suite E985, Denver,
                                Inc.                                        CO 80209
 71.   BNP Media                Sizmek          Publisher       1/1/2016    2401 W. Big Beaver Rd, Suite             $0.00
                                Technologies,   Services                    700, Troy MI, 48084
                                Inc.            Agreement
 72.   Brindis Events S.L.      Sizmek          MSA             12/1/2018   Hermosilla 64 7th A 28001,               $0.00
                                Technologies,                               Madrid
                                Inc.
 73.   Burrell                  Sizmek          Service         1/1/2017    Michigan Ave, 29th Floor,                $0.00
       Communications           Technologies,   Agreement                   Chicago, IL 60601
       Group, LLC               Inc.
 74.   Cars.com, LLC            Sizmek          Service         9/1/2016    175 W. Jackson Blvd., Suite              $0.00
                                Technologies,   Agreement                   800, Chicago, IL 60604
                                Inc.
 75.   Casey’s Retail           Sizmek          Service         8/1/2016    One SE Convenience Blvd.                 $0.00
       Company                  Technologies,   Agreement                   Ankeny, IA 50021
                                Inc.
 76.   Centro, Inc.             Sizmek          Service         4/1/2014    222 W. Hubbad St., Suite 400,            $0.00
                                Technologies,   Agreement                   Chicago, Illinois 60654
                                Inc.




US_139571168v4_392525-00001
                    19-10971-smb      Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                                Pg 32 of 53


 77.   CHR Media Group        Sizmek          MSA and Order      4/1/2018    One Lombard Place, Suite                $0.00
                              Technologies,                                  L11, Winnipeg R3B 0X3,
                              Inc.                                           Manitoba, Canada
 78.   Cohesive Strategies    Sizmek          Publisher          2/18/2015   233 N. King Street,                     $0.00
       Inc., dba The Archer   Technologies,   Services                       Wilmington, DE 19801
       Group                  Inc.            Agreement
 79.   Cole & Weber United    Sizmek          Service            3/1/2016    221 Yale Ave. N., Suite 600,            $0.00
                              Technologies,   Agreement                      Seattle WA 98109
                              Inc.
 80.   Colgate Palmolive      Sizmek          SAS Order          1/1/2018    05 y 105 s/n Parq Ind Norte             $0.00
       Argentina SA           Technologies,                                  5700- Parque ind zona norte,
                              Inc.                                           San Luis
 81.   Colgate Palmolive      Sizmek          MSA and Order      1/1/2018     Rua Rio Grande, 752, Vila              $0.00
       Comercial Ltda         Technologies,                                  Mariana, Sao Paulo,
                              Inc.                                           04018-002
 82.   Colgate-Palmolive      Sizmek          MSA and Order      8/25/2017   Colgate-Palmolive Company               $0.00
       Company                Technologies,                                  300 Park Avenue
                              Inc.                                           New York, New York 10022
                                                                             Attn: Chief Procurement
                                                                             Officer
                                                                             With a copy to:
                                                                             Colgate-Palmolive Company
                                                                             300 Park Avenue
                                                                             New York, New York 1002
                                                                             With a copy to:
                                                                             theresa_rivera@colpal.com
 83.   Colgate Palmolive      Sizmek          MSA and SOW        12/1/2018   Bicentenario 374, Col. La               $0.00
       S.A. de C.V.           Technologies,                                  Cantera, 03798 San Jose
                              Inc.                                           Iturbide, GTO, Mexico, RFC:
                                                                             CPA7503043P1, Mexico City,
                                                                             Mexico
 84.   Colle & McVoy, Inc.    Sizmek          MSA and Order      9/1/2018    400 1st Avenue North, Suite             $0.00
                              Technologies,                                  700 Minneapolis, MN 55401
                              Inc.
 85.   Collective, Inc.       Sizmek          Amended &          4/1/2016    250 Hudson Street, New York,            $0.00
                              Technologies,   Restated Service               NY 10013, USA
                              Inc.            Agreement
 86.   ComunicacionCreativa   Sizmek          Order              3/1/2019    C/ Trafalgar nº38 1ª planta             $0.00
       Manifiesto, S.L.       Technologies,                                  Barcelona 08010 – Spain
                              Inc.


US_139571168v4_392525-00001
                      19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                                 Pg 33 of 53


 87.   Conde Nast Inc.          Sizmek          Publisher     6/1/2016     1 World Trade Center, New                  $0.00
                                Technologies,   Services                   York, NY 10007
                                Inc.            Agreement
 88.   Connected Interactive    Sizmek          MSA           8/24/2018    Rua Humberto de Campos                     $0.00
       Inc.                     Technologies,                              974/804, Leblon, Rio de
                                Inc.                                       Janeiro, RJ Brasil
 89.   Constellation            Sizmek          MSA           2/1/2019     Calle de la Navallera 3, Puerta            $0.00
       Consulting Ibérica,      Technologies,                              11 Torredolones, Madrid
       S.L.                     Inc.                                       28250, Spain
 90.   Criterion Global, Inc.   Sizmek          Service       6/1/2013     605 Lincoln Road, Miami FL                 $0.00
                                Technologies,   Agreement                  33139
                                Inc.
 91.   Cross Tech Lab Ltd.      Sizmek          MSA           3/1/2019     13617 39th Ave Flushing, NY                $0.00
                                Technologies,                              1134
                                Inc.
 92.   Croud Inc Ltd            Sizmek DSP,     MSA           10/23/2018   First Floor                                $0.00
                                Inc.                                       39 Tabernacle Street
                                                                           London, EC2A 4AA United
                                                                           Kingdom
 93.   DataXu, Inc.             Sizmek          Service       6/1/2015     281 Summer Street, 4th Floor,              $0.00
                                Technologies,   Agreement                  Boston, MA 02210
                                Inc.
 94.   Daily News, L.P.         Sizmek          Service       8/11/2014    4 New York Plaza, 7th Floor,               $0.00
                                Technologies,   Agreement                  New York, NY 10004
                                Inc.
 95.   Deep Focus, Inc.         Sizmek          Contractor    7/8/2014     460 Park Avenue South, New                 $0.00
                                Technologies,   Agreement                  York, NY 10016; with a copy
                                Inc.                                       to Fridman Law Group, PLLC,
                                                                           Attn: Iliya Fridman, Esq. 287
                                                                           Spring Street, New York, NY
                                                                           10013 with a copy to:
                                                                           iliya@fridmanlawgroup.com,
                                                                           jandrews@deepfocus.net
 96.   Digging Interacitve      Sizmek          MSA           9/1/2018     219 Frank E Rodgers Blvd                   $0.00
       Ltd.                     Technologies,                              Street Harrison, New Jersey
                                Inc.                                       07029
 97.   Digital Addix LLC        Sizmek          Service       1/1/2017     6755 Mira Mes Blvd., Suire                 $0.00
                                Technologies,   Agreement                  1232-338, San Diego, CA
                                Inc.                                       92121




US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 34 of 53


 98.   Digital Rivers, Inc    Sizmek          MSA                3/1/2016     10380 Bren Road West,                    $0.00
                              Technologies,                                   Minnetonka, MN 55343
                              Inc.
 99.   DiMassimo Inc.         Sizmek          Service            2/1/2015     601 W 26th Street, New York,             $0.00
                              Technologies,   Agreement                       NY 10001
                              Inc.
 100. Dixon/Schwabl           Sizmek          Service            7/1/2016     1595 Moseley Road, Victor,               $0.00
       Advertising, Inc.      Technologies,   Agreement                       NY 14564
                              Inc.
 101. DNA Brand               Sizmek          MSA and Order      2/1/2019     1301 5th Avenue, STE. 2600               $0.00
       Mechanics, LLC         Technologies,                                   Seattle, WA 98107
                              Inc.
 102. DOTC Pte. Ltd.          Sizmek          MSA                4/11/2019    201 Henderson Road, #06-22               $0.00
                              Technologies,                                   Apex@Henderson, Singapore,
                              Inc.                                            159545
 103. Double Digit Ltda       Sizmek          MSA                11/1/2018    San Jose, Colima de Tibas,               $0.00
                              Technologies,                                   Parque Industrial Condal
                              Inc.                                            Bodega #4, Costa Rica
 104. Dropbox, Inc.           Sizmek          Ad Serving Order   9/1/2018     Dropbox, Inc., P.O. Box                  $0.00
                              Technologies,                                   77767, San Francisco, CA
                              Inc.                                            94107, attn.: Legal
                                                                              Department, with a copy to
                                                                              contractnotices@dropbox.com.
 105. Economist               Sizmek          Publisher          5/1/2016     25 St James's Street, London,            $0.00
                              Technologies,   Services                        SW1A 1HG &
                              Inc.            Agreement                       20, Cabot Square, London,
                                                                              E14 4QW
 106. E-Global Trade &        Sizmek          MSA                2/1/2019     Reg No. 1384287, First Floor,            $0.00
       Finance                Technologies,                                   Mandar House, Johnson's
                              Inc.                                            Ghut, P.O. Box 3257, Road
                                                                              Town, Tortola, British Virgin
                                                                              Islands
 107. ESPN, Inc.              Sizmek          Included           8/1/2014     ESPN Plaza, Bristol,                     $0.00
                              Technologies,   Publisher                       Connecticut 06010
                              Inc.            Network - Terms
                                              and Conditions
 108. Disney Online           Sizmek          Participating      10/21/2014   ESPN Plaza, Bristol,                     $0.00
                              Technologies,   Affiliate Letter                Connecticut 06010
                              Inc.            (adopting ESPN




US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                               Pg 35 of 53


                                              Publisher
                                              Agreement)
 109. eTargetMedia.com,       Sizmek          Pub Paid SOW     1/1/2017    harris@etargetmedia.com                  $0.00
       LLC                    Technologies,
                              Inc.
 110. Expedia, Inc.           Sizmek          Publisher        5/27/2015   333 108th Avenue N.E.,                   $0.00
                              Technologies,   Services                     Bellevue WA 98004
                              Inc.            Agreement
 111. Fast Horse, Inc.        Sizmek          MSA and Order    3/1/2019    240 9th Ave., Minneapolis,               $0.00
                              Technologies,                                MN 55401
                              Inc.
 112. Firstly SP Zoo Sp.k.    Sizmek          MSA              12/1/2018   UI. Kielecka 41A lok 1,                  $0.00
                              Technologies,                                Warszawa 02-530, Poland
                              Inc.
 113. Foursquare Labs, Inc.   Sizmek          Service          4/1/2016    566 Broadway, Fl. 10. New                $0.00
                              Technologies,   Agreement                    York, NY 10012
                              Inc.
 114. Funnel                  Sizmek          API Agreement    2/27/2019   Klarabergsgatan 29 111 21                $0.00
                              Technologies,                                Stockholm Sweden
                              Inc.
 115. Ganem Group (G          Sizmek          MSA              9/1/2018    MARIANO ESCOBEDO 476                     $0.00
       Asociados SA De CV)    Technologies,                                PISO 1 OFNA 104 COL
                              Inc.                                         NUEVA ANZURES C.P.
                                                                           11590 DEL. MIGUEL
                                                                           HIDALGO, CDMX
 116. Gannett Co., Inc.       Sizmek          Publisher        11/1/2015   7950 Jones Branch Drive,                 $0.00
                              Technologies,   Services                     McLean, VA 22108
                              Inc.            Agreement
 117. Gawker Media            Sizmek          Service          7/17/2013   210 Elizabeth St, New York,              $0.00
                              Technologies,   Agreement                    NY 10012
                              Inc.
 118. Get Published, LLC      Sizmek          Vendor Service   9/1/2014    1663 Liberty Drive,                      $0.00
                              Technologies,   Agreement                    Bloomington, Indiana 47403
                              Inc.
 119. Ghost Management        Sizmek          MSA              11/1/2018   41 Discovery                             $0.00
      (Weedmaps Media,        Technologies,                                Irvine, California 92618-3150
      Inc.)                   Inc.                                         accounting@weedmaps.com
 120. Giant Spoon, LLC        Sizmek          Service          6/2/2016    51 East 12th St, Second FL,              $0.00
                              Technologies,   Agreement                    New York, NY 10003
                              Inc.


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 36 of 53


 121. Global New Media        Sizmek          MSA               1/1/2019     2525 Arapahoe Avenue, Suire               $0.00
       LLC dba: Blue Allen    Technologies,                                  E4804, Boulder, CO 80302
                              Inc.
 122. Go With Media, LLC      Sizmek          MSA               7/24/2018    201 E Hallandale Beach Blvd,              $0.00
                              Technologies,                                  Hallandale Beach, Florida,
                              Inc.                                           33009
 123. Golf & Tennis Pro       Sizmek          MSA               9/11/2018    1801 Old Alabama Road Suite               $0.00
       Shop, Inc.             Technologies,                                  150 Roswell, GA 20076
                              Inc.
 124. Google Ireland          Sizmek          Ingestion &       12/5/2018    1 Giles High Street                       $0.00
       Limited                Technologies,   Serving Beta                   London WC2H 8AG
                              Inc.            Agreement                      philjones@google.com
 125. Google LLC              Sizmek          Measurement       6/28/2018    Attn: Legal                               $0.00
                              Technologies,   Partner Program                1600 Amphitheatre Parkway,
                              Inc.            Agreement                      Mountain View, CA 94043
 126. Grey New York           Sizmek          Digital Content   3/20/2015    200 Fifth Avenue                          $0.00
                              Technologies,   Production                     New York, NY 10001
                              Inc.            Agreement
 127. GSD&M                   Sizmek Inc.     SOW re: IO T&C    2/28/2018    828 W. 6th Street, Austin, TX             $0.00
                                                                             78703
 128. Haberman &              Sizmek          Service           6/1/2016     430 First Ave N, Suite 216,               $0.00
       Associates, Inc.       Technologies,   Agreement                      Minneapolis, MN 55401
                              Inc.
 129. Hang Seng Bank          Sizmek          Service           11/11/2014   Hang Seng Bank c/o Maxus                  $0.00
                              Technologies,   Agreement                      Communications LLC
                              Inc.                                           PO BOX 4614
                                                                             Grand Central Station
                                                                             New York, NY 10163
 130. Healthline              Sizmek          Publisher         11/4/2014    660 3rd Street, San Francisco,            $0.00
                              Technologies,   Services                       CA 94107
                              Inc.            Agreement
 131. Henkel Corporation      Sizmek          MSA               3/1/2019     200 Elm Street, Stanford CT               $0.00
                              Technologies,                                  06902
                              Inc.
 132. HomeServe USA           Sizmek          Service           5/1/2014     601 Merritt 7, Norwalk, CT                $0.00
       Corp.                  Technologies,   Agreement                      06851
                              Inc.
 133. Horizon Media, Inc.     Sizmek          Service           9/14/2015    75 Varick Street, New York,               $0.00
                              Technologies,   Agreement                      NY 10016
                              Inc.


US_139571168v4_392525-00001
                      19-10971-smb    Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                   Main Document
                                                               Pg 37 of 53


 134. Huddled Masses, LLC     Sizmek          Service           10/1/2014   79 Madison Avenue, New                    $0.00
                              Technologies,   Agreement                     York, NY 10016
                              Inc.
 135. IBM                     Sizmek          Supplier          9/11/2018   2455 South Road,                          $0.00
                              Technologies,   Relationship                  Poughkeepsie, NY 12601 USA
                              Inc.            Agreement
                                              (CW2908935)
                                              and
                                              SOW
                                              (#CW2908967)
 136. Idmedios Latam Spa      Sizmek          MSA               2/1/2019    Almirante Pastene 185, oficina            $0.00
                              Technologies,                                 1007, providencia, Santiago de
                              Inc.                                          Chile
 137. Integral Ad Science,    Sizmek          Services          8/1/2017    95 Morton Street, 8th Floor,              $0.00
       Inc.                   Technologies,   Agreement Order               New York, NY 10014
                              Inc.
 138. Iquanti, Inc.           Sizmek          MSA and Order     2/1/2019    111 Town Square Pl #1201                  $0.00
                              Technologies,                                 Jersey City, NJ 07310
                              Inc.
 139. JBZ Digital Pty Ltd     Sizmek          MSA and Order     11/2/2018   152 Elizabeth Street,                     $0.00
                              Technologies,                                 Melbourne, 3000, Australia
                              Inc.
 140. Just Media, Inc.        Sizmek          MSA and Order     10/1/2018   6001 SHELLMOUND                           $0.00
                              Technologies,                                 STREET, SUITE 700
                              Inc.                                          EMERYVILLE, CA 94608
 141. Kelly Scott Madison,    Sizmek          Service           7/1/2015    303 E. Wacker, 8th Floor,                 $0.00
       Inc.                   Technologies,   Agreement                     Chicago, IL 60601
                              Inc.
 142. Knupp & Watson &        Sizmek          MSA and Order     1/1/2019                                              $0.00
       Wallman (KW2)          Technologies,                                 2010 Eastwood Drive, Suite
                              Inc.                                          300, Madison, WI
                                                                            53704
 143. Koi Americas LLC        Sizmek          MSA and Order     12/1/2018   1511 Ave. Ponce de Leon,                  $0.00
                              Technologies,                                 Suite 10, San Juan, Puerto
                              Inc.                                          Rico
 144. KR8OS, Inc. (dba:       Sizmek          MSA               10/1/2018   136 Del Rey Ave, Marina Del               $0.00
       Lucidity Tech)         Technologies,                                 Rey, CA 90292
                              Inc.




US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                               Pg 38 of 53


 145. Krt Marketing, Inc.     Sizmek          MSA             2/1/2019    3685 Mt. Diablo Blvd., Suite               $0.00
                              Technologies,                               255 Lafayette, California 9459
                              Inc.                                        United States
 146. LatinMedios.com SA      Sizmek          MSA             5/1/2018    Av. Del Libertador 6680 Piso               $0.00
                              Technologies,                               14, CABA
                              Inc.
 147. Latinworks              Sizmek          Service         8/13/2018   206 E. Ninth Street, 13th                  $0.00
       Marketing, LLC         Technologies,   Agreement                   Floor, Austin, TX 78701
                              Inc.
 148. Laughlin, Marinaccio    Sizmek          Service         9/1/2014    1776 Wilson Boulevard, 5th                 $0.00
      & Owens, Inc. dba       Technologies,   Agreement                   Floor, Arlington, VA 22209,
      LMO Advertising         Inc.                                        USA
 149. Leadsense FZC           Sizmek          MSA             11/2/2018   PO Boc 53965, Hamriyah Free                $0.00
                              Technologies,                               Zone, Sharjah, United Arab
                              Inc.                                        Emirates
 150. Liquid Advertising      Sizmek          Services        1/1/2009    499 Santa Clara Ave                        $0.00
       Inc.                   Technologies,   Agreement                   Venice, CA 90291
                              Inc.
 151. M&C Saatchi Mobile      Sizmek          Service         9/15/2014   36 Golden Sq, London, W1F                  $0.00
       Ltd                    Technologies,   Agreement                   9EE, UK
                              Inc.
 152. Mansueto Ventures       Sizmek          Publisher       4/21/2015   7 World Trade Center, Fl. 29,              $0.00
       LLC                    Technologies,   Services                    New York, NY 10007
                              Inc.            Agreement
 153. Manta Media, Inc.       Sizmek          MSA             11/1/2018   8760 Orion Pl. Suite 100,                  $0.00
                              Technologies,                               Columbus, OH 43240
                              Inc.
 154. Martha Stewart Living   Sizmek          Publisher       4/23/2014   601 W. 26th Street, 9tgh Floor,            $0.00
       Omnimedia              Technologies,   Services                    New York, NY 10001
                              Inc.            Agreement
 155. MayoSeitz Media, Inc.   Sizmek          Service         1/1/2015    Hillcrest 1, 751 Arbor Way,                $0.00
                              Technologies,   Agreement                   Suite 130, Blue Bell, PA
                              Inc.                                        19422
 156. Media Factory Ltd.      Sizmek          MSA and Order   9/1/2018    22869 US Highway 6,                        $0.00
                              Technologies,                               KeyStone, CO 80435
                              Inc.
 157. Media Kitchen (TMK)     Sizmek          Service         8/1/2010    160 Varick Street, New York,               $0.00
                              Technologies,   Agreement                   NY 10013
                              Inc.



US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                               Pg 39 of 53


 158. MediaMath Inc.          Sizmek          Service         10/1/2015    4 World Trade Center, 150                 $0.00
                              Technologies,   Agreement                    Greenwich Street, Floor 45,
                              Inc.                                         New York, NY 10007
 159. Mediasurfer Inc.        Sizmek          MSA             11/30/2018   1232 N King St STE 2028,                  $0.00
                              Technologies,                                Wilmington, Delaware, 19801,
                              Inc.                                         US
 160. Mediavo, Inc.           Sizmek          MSA             9/1/2018     1828 Walnut St, Kansas City,              $0.00
                              Technologies,                                MO 64108
                              Inc.
 161. Miami Dade College      Sizmek          Service         2/1/2016     300 N.E, 2nd Avenue, Suite                $0.00
       (MDC)                  Technologies,   Agreement                    1358 - 33132, Miami Florida
                              Inc.
 162. Migros                  Sizmek          MSA and Order   8/1/2018     Limmatstrasse 152, CH-8031                $0.00
       Genossenschafts Bund   Technologies,                                Zurich, Switzerland
                              Inc.
 163. Milestone Integrated    Sizmek          MSA and Order   11/1/2018    101 King St W, Cambridge,                 $0.00
       Marketing Inc.         Technologies,                                ON N3H 1B5, Canada
                              Inc.
 164. Mobile Ads S.A.         Sizmek          MSA             12/1/2018    Juan Diaz de Solis 2384 Piso 2            $0.00
                              Technologies,                                Oficina 1, Olivos, Buenos
                              Inc.                                         Aires, Argentina
 165. Mortenson Kim, Inc.     Sizmek          Service         10/1/2016    6334 Wesfield Blvd.,                      $0.00
                              Technologies,   Agreement                    Indianapolis, IN 46220
                              Inc.
 166. MountainLab Limited     Sizmek          MSA             4/4/2019     21/F Fung Sang Trading                    $0.00
                              Technologies,                                Building
                              Inc.                                         No.54 Bonham Strand West
                                                                           Hong Kong
 167. Mullen Advertising,     Sizmek          Service         5/15/2009    36 Essex Street                           $0.00
       Inc.                   Technologies,   Agreement                    Wenham, MA 01984
                              Inc.
 168. Myntelligence Limited   Sizmek          SOW SEM         2/26/2019    Via Lodovico il Moro, 25                  $0.00
                              Technologies,   Connect                      20143 Milano
                              Inc.                                         Italy
 169. Natcom Global           Sizmek          MSA and Order   11/1/2018    318 NW 23rd St                            $0.00
                              Technologies,                                Miami, FL 33127
                              Inc.
 170. National Media Inc.     Sizmek          Service         4/1/2012     815 Slaters Lane                          $0.00
                              Technologies,   Agreement                    Alexandria, VA 22314
                              Inc.


US_139571168v4_392525-00001
                    19-10971-smb        Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                                  Pg 40 of 53


 171. NBCUniversal              Sizmek          Publisher         7/1/2015    1221 Avenue of the Americas,              $0.00
                                Technologies,   Services                      New York, NY 10020
                                Inc.            Agreement
 172. NerdWallet                Sizmek          Subscription IO   1/1/2018    875 Stevenson St, 5th Fl                  $0.00
                                Technologies,                                 San Francisco, CA 94103
                                Inc.
 173. Neodigital Iletisim       Sizmek          MSA               2/18/2019   No: 53-1 Kosuyolu Mahallesi               $0.00
      Danismanlik Ticaret       Technologies,                                 34744 Istanbul (Anatolia)
      Limited Sirketi           Inc.                                          Turkey
 174. Netcom Medya              Sizmek          Services          7/1/2016    Akatlar Mah. 8. Gazeteciler               $0.00
      Reklam Satis Paz. Ltd.    Technologies,   Agreement                     Sitesi
                                Inc.                                          A6 Blok, No: 70 Levent
                                                                              34353 Istanbul
                                                                              Turkey
 175. Northwest Marketing       Sizmek          Service           8/1/2016    Attn: Legal                               $0.00
       Solutions dba DigitAll   Technologies,   Agreement                     500 W. 5th Street, Suite 900
                                Inc.                                          Austin, TX 78701
 176. Northlich                 Sizmek          Service           2/1/2017    Attn: Legal                               $0.00
                                Technologies,   Agreement                     191 Peachtree Street NE, Suite
                                Inc.                                          900
                                                                              Atlanta, GA 30303
 177. Nowell Marketing          Sizmek          MSA               5/1/2018    O'Neal Marketing Associates               $0.00
       Limited                  Technologies,                                 Building, 2nd Fl
                                Inc.                                          Wickham's Cay II, Road
                                                                              Town, Tortola, VG1110
                                                                              British Virgin Islands
 178. Nylon Media, Inc.         Sizmek          Publisher         6/1/2015    Attn: Legal                               $0.00
                                Technologies,   Services                      191 Peachtree Street NE, Suite
                                Inc.            Agreement                     900
                                                                              Atlanta, GA 30303
 179. Office of Experience,     Sizmek          MSA               2/1/2019    125 S Wacker Dr, Suite 3000               $0.00
       LLC                      Technologies,                                 Chicago, IL 60606
                                Inc.
 180. Olson + Co., Inc.         Sizmek          Service           8/1/2014    Attn: Legal                               $0.00
                                Technologies,   Agreement                     191 Peachtree Street NE, Suite
                                Inc.                                          900
                                                                              Atlanta, GA 30303
 181. one2one Media, LLC        Sizmek          Agreement (API)   6/20/2018   1675 Broadway, 22nd Floor                 $0.00
                                Technologies,                                 New York, New York 10019
                                Inc.


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                               Pg 41 of 53


 182. one2one Media, LLC      Sizmek          SOW (Hunter       10/3/2018    1675 Broadway, 22nd Floor              $0.00
                              Technologies,   Douglas)                       New York, New York 10019
                              Inc.
 183. one2one Media, LLC      Sizmek          Services          1/22/2019    1675 Broadway, 22nd Floor              $0.00
      dba: one2one            Technologies,   Agreement and                  New York, New York 10019
      Addressable             Inc.            SOW (USAF)
 184. Pandora Media, Inc.     Sizmek          Publisher         2/1/2016     2101 Webster St, Suite 1650            $0.00
                              Technologies,   Services                       Oakland, CA 94612
                              Inc.            Agreement
 185. Papaya Group Co         Sizmek          MSA               3/1/2019     Room 06 13A/F, South Tower             $0.00
       Limited                Technologies,                                  World Finance Ctr
                              Inc.                                           Harbour City 17 Canton Road
                                                                             TST KL
                                                                             Hong Kong
 186. Paradise Advertising    Sizmek          MSA and Order     10/1/2018    150 Second Ave N, Suite 800            $0.00
       & Marketing, Inc.      Technologies,                                  St. Petersburg, FL 33701
                              Inc.
 187. Parallel Software       Sizmek          MSA and Order     8/1/2018     27 Irving Terrace                      $0.00
      Development             Technologies,                                  Bloomfield, NJ 07003
      Company                 Inc.
 188. Paulsen Marketing       Sizmek          Service           10/1/2015    3510 South First Avenue                $0.00
      Inc.                    Technologies,   Agreement                      Circle
                              Inc.                                           Sioux Falls, SD 57106
 189. Peter A. Mayer          Sizmek          Service           1/1/2013     324 Camp St                            $0.00
       Advertising Inc.       Technologies,   Agreement                      New Orleans, LA 70130
                              Inc.
 190. PGATOUR.COM,            Sizmek          Included          1/1/2013     112 PGA Tour Boulevard                 $0.00
       LLC                    Technologies,   Publisher                      Ponte Vedra, FL 32082
                              Inc.            Network - Terms
                                              and Conditions
 191. Pokerstars (Rational    Sizmek          Services          12/18/2013   Douglas Bay Complex, King              $0.00
       Group Limited)         Technologies,   Agreement                      Edward Road
                              Inc.                                           Onchan IM3 1DZ, Isle of Man
 192. PowerPHYL Media         Sizmek          MSA and Order     10/1/2018    370 Seventh Ave, Suite 905             $0.00
       Solutions              Technologies,                                  New York, NY 10001
                              Inc.
 193. Prada SPA               Sizmek          Service           5/1/2013     Via Fogazzaro 28                       $0.00
                              Technologies,   Agreement                      20135 Milan
                              Inc.                                           Italy




US_139571168v4_392525-00001
                     19-10971-smb      Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                                 Pg 42 of 53


 194. Priceline.com Inc        Sizmek          MSA               12/1/2018    800 Connecticut Ave                     $0.00
                               Technologies,                                  Norwalk, CT 06854
                               Inc.
 195. Programatik Reklam       Sizmek          Services          4/1/2018     Esentepe Mh. Ecza Sk. No:4/1            $0.00
       Bilisim Organizasyon    Technologies,   Agreement Order                Pol Center Is. Mrkz. No:1
       Tic. Ltd. Sti.          Inc.                                           Sisli / Istanbul
                                                                              Turkey
 196. Publisher's              Sizmek          MSA               10/7/2018    Suite 102, Lvl 1                        $0.00
       International PTY Ltd   Technologies,                                  97 Pacific Hwy
                               Inc.                                           North Sydney, NSW 2060
                                                                              Australia
 197. Pumpkin Labs Inc.        Sizmek          MSA               9/20/2018    3555 Millwater Crossing                 $0.00
                               Technologies,                                  Daclua, GA 30019
                               Inc.
 198. Quotient Technology      Sizmek          MSA               2/20/2018    400 Logue Ave                           $0.00
       Inc.                    Technologies,                                  Mountain View, CA 94043
                               Inc.
 199. Quotient Technology      Sizmek          Order             4/1/2018     400 Logue Ave                           $0.00
       Inc.                    Technologies,                                  Mountain View, CA 94043
                               Inc.
 200. Rauxa Direct LLC         Sizmek          MSA               6/25/2018    275 McCormick Ave, Suite A              $0.00
                               Technologies,                                  Costa Mesa, CA 92626
                               Inc.
 201. Rauxa Direct LLC         Sizmek          Order             6/15/2018    275 McCormick Ave, Suite A              $0.00
                               Technologies,                                  Costa Mesa, CA 92626
                               Inc.
 202. Rauxa Direct LLC         Sizmek          Order             11/1/2018    275 McCormick Ave, Suite A              $0.00
                               Technologies,                                  Costa Mesa, CA 92626
                               Inc.
 203. ReachAd GmbH             Sizmek          MSA               10/15/2018   Josef-Ruederer-Str. 5                   $0.00
                               Technologies,                                  80335 Munich
                               Inc.                                           Germany
 204. Reddit, Inc.             Sizmek          Mobile            11/6/2018    legal@reddit.com                        $0.00
                               Technologies,   Attribution                    548 Market Street, #16093
                               Inc.            Agreement                      San Francisco, CA 94104
 205. Reveal Content           Sizmek          MSA               1/23/2019    46 Rue du Paradia                       $0.00
                               Technologies,                                  Paris 75010
                               Inc.                                           France




US_139571168v4_392525-00001
                     19-10971-smb       Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                  Main Document
                                                                 Pg 43 of 53


 206. S&P Global Inc.           Sizmek          MSA               2/1/2019     55 Water St.                            $0.00
                                Technologies,                                  New York, NY 10004
                                Inc.
 207. Search Optics, LLC        Sizmek          Service           4/1/2014     1938 Burdette Street                    $0.00
                                Technologies,   Agreement                      Ferndale, MI 48220
                                Inc.
 208. Sears Holdings            Sizmek          MSA               7/20/2018    3333 Beverly Road                       $0.00
      Management                Technologies,                                  Hoffman Estates, IL 60179
      Corporation               Inc.
 209. SITO Mobile               Sizmek          Pub Paid IO       7/12/2017    100 Town Square Place, Suite            $0.00
                                Technologies,                                  204
                                Inc.                                           Jersey City, NJ 07310
 210. Sittercity Incorporated   Sizmek          Service           12/1/2014    20 W. Kinzie St, Suite 1500             $0.00
                                Technologies,   Agreement                      Chicago, IL 60654
                                Inc.
 211. SmileDirectClub, LLC      Sizmek          Services          10/1/2017    414 Union St, Suite 800                 $0.00
                                Technologies,   Agreement Order                Nashville, TN 37219
                                Inc.
 212. Snap Inc. (fka            Sizmek          Advertising       1/1/2016     63 Market Street                        $0.00
       Snapchat, Inc.)          Technologies,   Tracking                       Venice, CA 90291
                                Inc.            Services
                                                Agreement
 213. Something Massive,        Sizmek          MSA and Order     2/8/2019     6159 Santa Monica Blvd                  $0.00
       LLC                      Technologies,                                  Los Angeles, CA 90038
                                Inc.
 214. Sonnet Insurance          Sizmek          MSA and Order     7/16/2018    351 King Street East                    $0.00
       Company                  Technologies,                                  Toronto, Ontario M5G 0:6
                                Inc.                                           Canada
 215. Spark Foundry             Sizmek          SOW SEM           6/1/2018     1675 Broadway                           $0.00
                                Technologies,   Kenshoo                        New York, NY 10019
                                Inc.
 216. Spigot, Inc.              Sizmek          MSA               7/26/2018    9961 Interstate Commerce Dr,            $0.00
                                Technologies,                                  #210
                                Inc.                                           Fort Myers, FL 33913
 217. SproutLoud Media          Sizmek          MSA and Order     11/26/2018   15431 SW 14th St                        $0.00
       Networks, LLC            Technologies,                                  Sunrise, FL 33326
                                Inc.
 218. Starmobi Limited          Sizmek          MSA               4/4/2019     Rm A, 9/F Silvercorp Int'l              $0.00
                                Technologies,                                  Tower
                                Inc.


US_139571168v4_392525-00001
                      19-10971-smb    Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 44 of 53


                                                                             707-713 Nathan Rd, Monkok
                                                                             Kowloon
                                                                             Hong Kong
 219. Survata, Inc.           Sizmek          MSA               12/1/2018    642 Harrison St, 3rd Fl                   $0.00
                              Technologies,                                  San Francisco, CA 94107
                              Inc.
 220. Swell Shark, LLC        Sizmek          Agreement         11/15/2015   55 W 39th St                              $0.00
                              Technologies,                                  New York, NY 10018
                              Inc.
 221. Symphony                Sizmek          API Agreement     3/29/2019    1117 S California Avenue                  $0.00
                              Technologies,                                  Palo Alto, CA 94304
                              Inc.
 222. Taptica Limited         Sizmek          MSA               1/8/2019     Hashmonaim 121, 6713328                   $0.00
                              Technologies,                                  Tel Aviv. Israel
                              Inc.
 223. TCAA, Inc.              Sizmek          Service           10/1/2009    990 Washington Street, Suite              $0.00
                              Technologies,   Agreement                      213
                              Inc.                                           Dedham, MA 02026
 224. The Basement Inc.       Sizmek          MSA and Order     1/1/2019     39 W. Jackson Place, #275                 $0.00
                              Technologies,                                  Indianapolis, IN 46225
                              Inc.
 225. The Berline Group       Sizmek          Service           6/1/2015     423 N. Main Street, Suite 300             $0.00
                              Technologies,   Agreement                      Royal Oak, MI 48607
                              Inc.
 226. The Gary Group          Sizmek          Service           1/1/2010     2040 Broadway                             $0.00
                              Technologies,   Agreement                      Santa Monica, CA 90404
                              Inc.
 227. The Halo Group          Sizmek          Service           7/1/2014     350 Seventh Avenue, New                   $0.00
                              Technologies,   Agreement                      York, NY 10001
                              Inc.
 228. The Hiebing Group,      Sizmek          Service           5/1/2015     Attn: Legal                               $0.00
       Inc.                   Technologies,   Agreement                      191 Peachtree Street NE, Suite
                              Inc.                                           900
                                                                             Atlanta, GA 30303
 229. The Levenson Group,     Sizmek          Services          1/1/2018     2100 Ross Ave, Suite 500                  $0.00
       Inc.                   Technologies,   Agreement Order                Dallas, TX 75201
                              Inc.
 230. The New York Times      Sizmek          Publisher         11/20/2015   620 Eighth Avenue                         $0.00
                              Technologies,   Services                       New York, NY 10016
                              Inc.            Agreement


US_139571168v4_392525-00001
                      19-10971-smb    Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 45 of 53


 231. The Richards Group,     Sizmek          Service           2/1/2013    8750 N. Central Expressway,                $0.00
       Inc.                   Technologies,   Agreement                     Suite 1200
                              Inc.                                          Dallas, TX 75231
 232. The Washington Post     Sizmek          Included          3/27/2013   1150 15th St. NW,                          $0.00
                              Technologies,   Publisher                     Washington, D.C. 20071
                              Inc.            Network - Terms
                                              and Conditions
 233. Time + Space Media      Sizmek          MSA and Order     6/15/2018   2570 Agricola St                           $0.00
       Limited                Technologies,                                 Halifax, Nova Scotia
                              Inc.                                          Canada
 234. Time Inc.               Sizmek          Publisher         3/1/2016    1271 Avenue of the Americas                $0.00
                              Technologies,   Services                      New York, NY 10020
                              Inc.            Agreement
 235. Toll Brothers, Inc.     Sizmek          Services          8/8/2017    250 Gibraltar Road                         $0.00
                              Technologies,   Agreement Order               Horsham, PA 19044
                              Inc.
 236. Trader Corporation      Sizmek          Publisher         11/1/2015   110 - 405 The West Mall                    $0.00
                              Technologies,   Services                      Etobicoke, ON M9C SJ1
                              Inc.            Agreement
 237. U.S. News & World       Sizmek          Publisher         1/1/2016    4 New York Plaza, 7th Fl                   $0.00
       Report, L.P.           Technologies,   Services                      New York, NY 10004
                              Inc.            Agreement
 238. Viacom International    Sizmek          MSA               6/7/2013    1515 Broadway                              $0.00
       Inc.                   Technologies,                                 New York NY 10036
                              Inc.
 239. Viant US, LLC           Sizmek          Publisher         11/1/2016   4 Park Plaza, Suite 1500                   $0.00
                              Technologies,   Services                      Irvine, CA 92614
                              Inc.            Agreement
 240. Vici Media Inc.         Sizmek          MSA               2/1/2019    111 S Independence Mall E                  $0.00
                              Technologies,                                 Philadelphia, PA 19016
                              Inc.
 241. Visit Hershey &         Sizmek          MSA               1/9/2019    3211 N. Front Street, Suite 301            $0.00
       Harrisburg, Inc.       Technologies,                                 Harrisburg, PA 17110
                              Inc.
 242. Wavemaker (fka          Sizmek          Service           1/1/2015    601 Brickell Key Drive, Suite              $0.00
      Media Edge CIA          Technologies,   Agreement                     804
      LLC)                    Inc.                                          Miami, FL 33131
 243. Weatherbug (Earth       Sizmek          Publisher         4/1/2015    12410 Milestone Center Drive,              $0.00
      Networks, Inc.)         Technologies,   Services                      Suite 300
                              Inc.            Agreement                     Germantown, MD 20876


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                               Pg 46 of 53


 244. XY - The Persistent     Sizmek          MSA               12/1/2018    1133 Columbia Street, 2Fl                  $0.00
       Company                Technologies,                                  San Diego, CA 92101
                              Inc.
 245. YiDong Internet         Sizmek          MSA               10/10/2018   0608 Room, 6Block, Ziwei                   $0.00
       Media Co., Ltd.        Technologies,                                  Park, West Street
                              Inc.                                           Electric City, YanTa District,
                                                                             Xi'An City
                                                                             Shaanxi Province, China
 246. YuMe, Inc.              Sizmek          Included          12/4/2013    1204 Middlefield Road                      $0.00
                              Technologies,   Publisher                      Redwood City, CA
                              Inc.            Network - Terms
                                              and Conditions
 247. YuMe, Inc.              Sizmek          Service           12/4/2014    1204 Middlefield Road                      $0.00
                              Technologies,   Agreement                      Redwood City, CA
                              Inc.
 248. Zeta Global Corp        Sizmek          MSA and Order     4/1/2018     185 Madison Ave, 5th Floor                 $0.00
                              Technologies,                                  New York, NY 10016
                              Inc.
 249. AT&T                    Sizmek          Master            10/29/2014   1 AT&T Way, Bedminster, NJ           $167,576.00
                              Technologies    Agreement                      07921 Attn: Michael Hallack
                              Inc.                                           Copy to: AT&T Corp. One
                                                                             AT&T Way, Bedminster, NJ
                                                                             07921-0752 with a copy to
                                                                             mast@att.com
 250. ATT (NJ, Rack &         Sizmek          Order             9/7/2018     AT&T Corp. Attn: Paul                 $55,077.00
       Power)                 Technologies    #U1667351                      Mallon, 1762 Central Ave.,
                              Inc.                                           Albany NY 12205;
                                                                             pm3219@us.att.com, Copy to:
                                                                             AT&T Corp. One AT&T Way,
                                                                             Bedminster, NJ 07921-0752
                                                                             with a copy to mast@att.com
 251. Brightcove Inc.         Sizmek          Zencoder          4/20/2017    Brightcove Inc., 290 Congress              $0.00
                              Technologies,   Services Order                 Street, Boston, MA 02210
                              Inc.
 252. Brightcove Inc.         Sizmek          Assignment        6/19/2018    Brightcove Inc., 290 Congress              $0.00
                              Technologies,                                  Street, Boston, MA 02210
                              Inc.
 253. Cogent                  Sizmek          Order On-Net      8/31/2015     Cogent Communications, Inc.          $42,368.00
       Communications Inc.    Technologies,   (NetCentric)                   2540 N. St., NW
                              Inc.                                           Washington, DC 20037


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219     Filed 06/05/19 Entered 06/05/19 16:40:59                     Main Document
                                                               Pg 47 of 53



                                                                              With a copy to:
                                                                              terms:cogentco.com
 254. Coresite                Sizmek          Order # SO-        12/17/2013   Coresite Data Center, 900 N.          $25,296.00
                              Technologies,   00592519 LA2;                   Alameda St. Los Angeles, CA
                              Inc.            Master License                  90012;
                                              and Service
                                              Agreement Dated
                                              12/17/2013
 255. Curvature (Server       Sizmek Inc.     Equipment          1/9/18        10420 Harris Oaks Blvd.,             $42,522.00
      Support)                                Schedule                        Suite C, Charlotte, NC 28269
 256. Equinix                 Sizmek          Order NY7 and      5/9/2017     One Lagoon Drive, 4th Floor          $625,617.00
                              Technologies,   ORDER LA2                       Redwood City CA
                              Inc.                                            United States
                                                                              94065
                                                                              incomingdocs@equinix.com
                                                                              with a copy to
                                                                              chrlee@equinix.com
 257. HP Vertica              Sizmek DSP,     Server Support     2/1/2017     Hewlett Packard Enterprise                 $0.00
                              Inc.            Contract ID                     Company, Attn: Legal, 8000
                                              47050181                        Foothills Blvd., Roseville, CA
                                                                              95747-5211
 258. Hewlett-Packard         Sizmek          Master Lease and   10/31/2018   Hewlett-Packard Financial                  $0.00
       Financial Services     Technologies,   Financing                       Services Company, Attn:
       Company                Inc.            Agreement                       Director of Operations,
                                              (5424046699)                    Americas, 200 Connell Drive,
                                                                              Suite 5000, Berkeley Heights,
                                                                              NJ 07922
 259. IAB TECHNOLOGY          Sizmek          Data               11/7/2018    116 East 27th Street                  $17,749.00
       LAB                    Technologies,   Subscription -                  7th Floor
                              Inc.            Spiders and Bots                New York, NY 10016
 260. New Relic, Inc.         Sizmek          Order Form         12/5/2017    188 Spear Street, Suite 1200,              $0.00
                              Technologies,   (Application                    San Francisco, CA 94105
                              Inc.            Monitoring)
 261. ScyllaDB Inc.           Sizmek          DataStore          1/8/2018     Scylla DB, Inc., 1900                      $0.00
                              Technologies,   Support Software                Embarcadero Road, Palo Alto,
                              Inc             License                         CA 94303 info@scylladb.com
                                              Agreement




US_139571168v4_392525-00001
                    19-10971-smb        Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                 Main Document
                                                                  Pg 48 of 53


 262. EntIT Software LLC,     Sizmek             ENT IT            1/18/2018   1140 Enterprise Way,               $739,348.00
      a wholly-owned          Technologies,      Enterprise                    Sunnyvale CA 94089
      subsidiary of Micro     Inc.               License
      Focus International                        Agreement
      plc. (vendor for HPE
      Vertica Software)
 263. ServicEngine Ltd.       Point Roll, Inc.   MSA               8/4/2014    111 Bir Uttam CR Datta Road,       $113,726.58
      (Bangladesh)                                                             Dhaka-1205, BANGLADESH
 264. GTT                     Sizmek             Invoice           4/13/2012   550 West Adams Street              $143,369.00
      Communications, Inc.    Technologies,      INV2205489                    Suite 900
                              Inc.               5/30/2019 and                 Chicago, IL 60661
                                                 Invoice
                                                 INV2000154
                                                 3/30/2019
 265. Oracle Corporation      Rocket Fuel,       Licensing         12/1/2015   500 Oracle Parkway                       $0.00
      (fka Iridiz)            Inc.               Agreement                     Redwood Shores, CA 94065
 266. Snowflake               Sizmek             MSA & Order       10/1/2018   100 South Ellsworth Ave.,                $0.00
      Computing, Inc.         Technologies,                                    #100, San Mateo, CA 94401
                              Inc.
 267. Okta Inc.               Sizmek, Inc.       Order             9/1/2018    301 Brannan St., 1st Floor,              $0.00
                                                                               San Francisco, CA 94107
 268. Paligo                  Sizmek             Order             1/1/2019    Hemvarnsgatan 13, 171 54                 $0.00
                              Technologies,                                    Solna, Sweden
                              Inc.
 269. salesforce.com, inc.    Sizmek Inc.        Order             1/1/2018    San Francisco, CA 94105                  $0.00
 270. Google LLC              Sizmek             Ingestion &       12/5/2018   1600 Amphitheatre Pkwy,                  $0.00
                              Technologies,      Serving Beta                  Mountain View, CA 94043
                              Inc.               Agreement
 271. Facebook, Inc.          Sizmek, Inc.       Ad Counting       10/5/2018   1 Hacker Way, Menlo Park,                $0.00
                                                 Agreement                     CA 94025
 272. Facebook, Inc.          Sizmek             Facebook Buying   9/24/2012   1 Hacker Way, Menlo Park,                $0.00
                              Technologies,      Supplement                    CA 94025
                              Inc.               Agreement
 273. Socialcom, Inc. (dba    Sizmek             Partner           7/1/2018    Audience X                               $0.00
       Audience X) (US        Technologies,      Agreement                     79 Madison Ave
       Mid-Market Reseller)   Inc.                                             8th Floor
                                                                               New York, NY 10016
 274. Zoom Video              Rocket Fuel        Service           5/18/2016   55 Almaden Blvd. Suite 600          $32,254.00
       Communications         Inc.               Agreement                     San Jose, CA 95113



US_139571168v4_392525-00001
                    19-10971-smb      Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                    Main Document
                                                                Pg 49 of 53



                                                                              Daniel.barragan@zoom.us
                                                                              Fax: (650) 397-6118
 275. Slack Technologies,     Rocket Fuel     Master             12/19/2016   155 5th Street, 6th Floor                  $0.00
       Inc.                   Inc.            Subscription                    San Francisco, CA 94103
                                              Agreement
 276. LogMeIn                 Rocket Fuel     Subscription       3/1/2017     Legal Dept., 320 Summer                    $0.00
                              Inc.            Agreement                       Street
                                                                              Boston, MA 02210
 277. Jamf Software           Rocket Fuel     Renewal Quote      12/14/2017   100 S. Washington Ave #1100                $0.00
                              Inc.            116606                          Minneapolis, MN 55401
                                                                              Bryan.seipp@jamf.com
 278. RingCentral             Sizmek          Telephony          4/26/2018    20 Davis Drive, Belmont, CA           $51,253.00
                              Technologies,                                   94002; with a copy to
                              Inc.                                            legal@ringcentral.com
 279. Samanage USA, Inc.      Rocket Fuel     HelpDesk Ticket    9/30/2014    Samanage USA, Inc.                         $0.00
                              Inc.            system                          117 Edinburgh South, Suite
                                                                              100
                                                                              Cary, NC 27511
 280. Atlassian Pty. Ltd.     Sizmek          Confluence &       1/12/2019    Level 6, 341 George Street,                $0.00
                              Technologies,   Jira Renewal                    Sydney NSW 2000,
                              Inc.                                            AUSTRALIA
 281. Lucid Software Inc.     Sizmek Inc.     Renewal            7/25/2018    10355 South Jordan Gateway                 $0.00
                                                                              Suite 300, South Jordan, UT
                                                                              84095
 282. Adobe                   Rocket Fuel     Creative Dev       12/1/2015    Adobe Systems Incorporated                 $0.00
                              Inc.            Tool                            Attn: Contract Administration
                                              Direct Ad Buy                   Group
                                              Rider to IAB                    345 Park Avenue
                                              Standard Terms                  San Jose, CA 95110
                                                                              nrgcts@adobe.com
 283. DocuSign, Inc.          Rocket Fuel     Order              6/12/2018    221 Main St., Suite 1000, San              $0.00
                              Inc.                                            Francisco, CA 94105
 284. Perfecto Mobile Inc.    Sizmek          Order              9/20/2018    25 Corporate Drive, Suite 300,             $0.00
                              Technologies,                                   Burlington, MA 01803
                              Inc.
 285. Sigma, a Pivot          Sizmek          SMARTnet &         12/4/2018    9211 Waterford Centre Blvd,          $145,743.00
       Company                Technologies,   Meraki Quotation                Bldg D, Suite 275, Austin, TX
                              Inc.                                            78758




US_139571168v4_392525-00001
                      19-10971-smb     Doc 219      Filed 06/05/19 Entered 06/05/19 16:40:59                     Main Document
                                                                 Pg 50 of 53


 286. ADP                      Sizmek          Major Accounts     7/20/2009    One ADP Boulevard,                     $48,118.00
                               Technologies,   Agreement                       Roseland, New Jersey 07068
                               Inc.
 287. Jobvite, Inc.            Rocket Fuel     Master             9/30/2010    1300 S. El Camino Real, 400,                $0.00
                               Inc.            Subscription                    San Mateo, CA 94402
                                               Agreement
 288. Anaplan, Inc.            Sizmek          Order              3/5/2018     625 2nd St., Suite #101, San            $2,121.00
                               Technologies,                                   Francisco, CA 94107
                               Inc.
 289. Success Factors, Inc.    Sizmek          Service Order      4/22/2018    1 Tower Place, Suite 1100,            $110,383.00
       (SAP)                   Technologies,                                   South San Francisco, CA
                               Inc.                                            94080
 290. Saba Software, Inc.      Sizmek          SOW & Order        11/29/2018   4120 Dublin Blvd., Suite 200,          $35,776.00
                               Technologies,                                   Dublin, CA 94568
                               Inc.
 291. Nexonia Technologies     Sizmek          Order              2/1/2018     2 St. Clair Ave. East, #750,            $4,792.00
       Inc.                    Technologies,                                   Toronto, Ontario M4T 2T5
                               Inc.                                            CANADA
 292. Tableau Software, Inc.   Sizmek          Order & EULA       12/23/2018   1621 N. 34th St., Seattle,WA           $15,747.00
                               Technologies,                                   98103
                               Inc.
 293. Atriis (ABT Global       Sizmek, Inc.    8/1/2018           8/1/2018     1307 S. Mary Ave., Suite 203,               $0.00
      Travel)                                                                  Sunnyvale, CA 94087
 294. Evidon (fka Ghostery)    Sizmek          Services           4/7/2016     Arabellastrasse 23, 81925,             $31,273.00
                               Technologies,   Agreement                       Munich, GERMANY
                               Inc.
 295. Asana, Inc.              Sizmek          Order              1/9/2019     1550 Bryant Street, Suite 800,              $0.00
                               Technologies,                                   San Francisco, CA 94103
                               Inc.
 296. Mailchimp, The           Sizmek          Mailchimp Order    4/19/2019    675 Ponce de Leon Ave NE,                 $36.00
      Rocket Science           Technologies,                                   Suite 500, Atlanta, GA 30308
      Group, LLC               Inc.
 297. Afilias (DeviceAtlas)    Sizmek Inc.     Letter Agreement   2/13/2019    Afilias Technologies Limited,               $0.00
                                                                               4th Floor, International House,
                                                                               3 Harbourmaster Place, IFSC,
                                                                               Dublin 1, IRELAND
 298. Elasticsearch, Inc.      Rocket Fuel     License            8/17/2018    800 El Camino Real, Suite                   $0.00
                               Inc.            (Elasticsearch,                 350, Mountain View, CA
                                               Kibana, Beats                   94040
                                               and Logstash)


US_139571168v4_392525-00001
                    19-10971-smb      Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59                Main Document
                                                             Pg 51 of 53


 299. Google LLC              Sizmek Inc.   Google Ads Data   11/14/2017   1600 Amphitheatre Parkway,            $0.00
                                            Hub Beta                       Mountain View, CA 94043
                                            Program
                                            Agreement (as
                                            amended by
                                            Amendment to
                                            Google Ads Hub
                                            Beta Agreement
                                            dated 5/16/18)




US_139571168v4_392525-00001
19-10971-smb   Doc 219   Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Pg 52 of 53



                                Exhibit F
19-10971-smb   Doc 219    Filed 06/05/19 Entered 06/05/19 16:40:59   Main Document
                                      Exhibit
                                       Pg 53 of F53
                                 Served Via Overnight Mail
        NAME                          ADDRESS 1                 CITY   STATE ZIP
KETCHUM INC              1285 AVE OF THE AMERICAS            NEW YORK NY    10019
MARKETO, INC             901 MARINERS ISLAND BLVD, STE 500   SAN MATEO CA   94404
ROMANOFF CONSULTING      524 BROADWAY, FLR 11                NEW YORK NY    10012




                                In re: Sizmek Inc., et al.
                                  Case No. 19-10971
